Appellate Case: 21-1118     Document: 010110766978     Date Filed: 11/10/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                                      PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                     November 10, 2022

                                                                        Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                         Clerk of Court
                          _________________________________

  BRANDON FRESQUEZ,

        Plaintiff - Appellee,

  v.                                                        No. 21-1118

  BNSF RAILWAY CO.,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                              for the District of Colorado
                        (D.C. No. 1:17-CV-00844-WJM-SKC)
                        _________________________________

 Bryan P. Neal, Holland & Knight LLP, Dallas, Texas (Keith M. Goman, Hall & Evans,
 LLC, Denver, Colorado, with him on the briefs), appearing for Appellant.

 Adam W. Hansen, Apollo Law LLC, Minneapolis, Minnesota (Nicholas D. Thompson,
 Casey Jones Law, Appleton, Wisconsin, Jonathan L. Stone, Moody Law Firm,
 Portsmouth, Virginia, Eleanor E. Frisch, Apollo Law LLC, Minneapolis, Minnesota, and
 Colin R. Reeves, Apollo Law LLC, Brooklyn, New York, with him on the brief),
 appearing for Appellee.
                         _________________________________

 Before TYMKOVICH, BRISCOE, and PHILLIPS, Circuit Judges.
                  _________________________________

 BRISCOE, Circuit Judge.
                      _________________________________
Appellate Case: 21-1118                   Document: 010110766978                        Date Filed: 11/10/2022                  Page: 2



                                                    Table of Contents
 Introduction ......................................................................................................................... 4


 I.         Factual background ................................................................................................. 5


 II.        Procedural background .......................................................................................... 17


 III.       Analysis................................................................................................................... 21

        A. Is BNSF entitled to judgment as a matter of law on the merits of Fresquez’s claims
           because he failed to prove that he engaged in any actionable protected activity
           and/or because BNSF proved its same-decision defense? ..................................... 21
           1. Standard of review ............................................................................................ 22
            2. The evidentiary burdens in an FRSA case ........................................................ 22
            3. Did Fresquez prove he engaged in actionable protected activity? .................. 24
            4. BNSF’s remaining arguments ........................................................................... 35
            5. BNSF’s same-decision defense ......................................................................... 44

        B. Is BNSF entitled to a new trial due to the district court’s admission of character
           evidence and/or other allegedly prejudicial evidence?.......................................... 51
           1) Standard of review ............................................................................................ 52
            2) Procedural history of the issue ......................................................................... 53
            3) Analysis ............................................................................................................. 56

        C. Did the district court err in denying BNSF’s combined request for a new trial on
           the issue of compensatory damages or, in the alternative, a remittitur of
           compensatory damages? ........................................................................................ 59
           1) Standard of review ............................................................................................ 59
            2) Procedural history of the issue ......................................................................... 60
            3) Analysis ............................................................................................................. 65

        D. Is BNSF entitled to judgment as a matter of law as to punitive damages? ............ 67
           1) Standard of review and applicable law ............................................................ 67

                                                                    2
Appellate Case: 21-1118                 Document: 010110766978                        Date Filed: 11/10/2022                 Page: 3



           2) Procedural history of the issue ......................................................................... 68
           3) Analysis ............................................................................................................. 70

       E. Did the district court err in awarding Fresquez ten years’ worth of front pay? ... 72
          1) Standard of review ............................................................................................ 72
           2) Procedural history of the issue ......................................................................... 73
           3) Failure to distinguish between front pay and damages for loss of future
                earnings capacity .............................................................................................. 76
           4) The amount of the front pay award ................................................................... 79

 IV.       Affirmance of judgment of district court ................................................................ 84




                                                                  3
Appellate Case: 21-1118     Document: 010110766978          Date Filed: 11/10/2022     Page: 4



                                         Introduction

        Plaintiff Brandon Fresquez filed this action against his former employer,

 defendant BNSF Railway Company (BNSF), claiming that BNSF violated the Federal

 Railroad Safety Act (FRSA) by terminating his employment in retaliation for him

 engaging in certain activities that are expressly protected under the FRSA. The case

 proceeded to a jury trial. The jury found in favor of Fresquez on his claim of retaliation

 under the FRSA, and it awarded him $800,000 in compensatory damages and $250,000

 in punitive damages. Following the trial, Fresquez moved for an award of back and front

 pay. The district court granted that motion in part and awarded Fresquez a total of

 $696,173 in back and front pay, bringing the total judgment to $1,746,173, plus interest

 from the date of entry of judgment.

        BNSF now appeals. BNSF argues that it is entitled to judgment as a matter of law

 on the merits of Fresquez’s claims, and, alternatively, judgment as a matter of law on the

 issue of punitive damages. BNSF further argues that it is entitled to a new trial on the

 merits of Fresquez’s claims based on the district court’s admission of character and other

 prejudicial evidence. BNSF also argues that it is entitled to a new trial on the issue of

 compensatory damages. Lastly, BNSF argues that the district court abused its discretion

 by awarding Fresquez ten years’ worth of front pay.

        Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we reject BNSF’s arguments

 and affirm the district court’s judgment.



                                               4
Appellate Case: 21-1118     Document: 010110766978          Date Filed: 11/10/2022      Page: 5



                                  I.   Factual background1

        BNSF is a Texas-based freight transportation company that operates an extensive

 interstate railroad network. BNSF is designated as a Class I freight railroad by the

 federal government.

        Fresquez, a Colorado resident, began working for BNSF’s Maintenance of Way

 Department in November 2005. Between 2006 and May 2016, Fresquez worked

 primarily as a track inspector. The track inspector position requires extensive training,

 including a week-long community college class, and regular certification testing.

        A track inspector’s job is to identify and report track defects, which are deviations

 from BNSF’s or the Federal Railroad Administration’s (FRA) track safety standards.

 FRA regulations set forth a specific schedule for track inspections. 49 C.F.R.

 § 213.233(c). Fresquez monitored and inspected the railroad tracks in his assigned

 geographic area, which covered in part the Denver metropolitan area, to make sure they

 complied with BNSF and FRA standards.

        When a track inspector discovers a track defect, he or she must take one of three

 remedial actions, depending on the severity and classification of the defect. Some types

 of track defects require the inspector to take the track out of service immediately, which

 means that the track cannot be used until the defect is repaired. Other types of defects, in




        1
          Because the jury found in favor of Fresquez on his FRSA claim, we recount the
 facts that were presented to the jury in the light most favorable to Fresquez. See Tudor v.
 Se. Okla. Univ., 13 F.4th 1019, 1025 n.1 (10th Cir. 2021).
                                                5
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022        Page: 6



 contrast, require only that the maximum speed limit be lowered on the section of track

 containing the defect until such time as the defect is repaired. This type of remedial

 action applies, in part, to what are known as class-specific defects. A section of track

 containing a class-specific defect may also be “reclassified to the next lowest class of

 track for which it does meet all of the [regulatory] requirements” and, if so, will

 permanently operate at a lower range of speeds unless and until the identified defect is

 repaired and the section of track is reclassified into a higher class. See 49 C.F.R.

 § 213.9(b). Lastly, defects that are characterized as non-class specific do not require any

 immediate remedial action, but must be repaired within thirty days. If a non-class

 specific defect is not repaired within thirty days, the section of track on which it is

 located must be taken out of service until the defect is repaired.

        During the time that Fresquez worked as a track inspector for BNSF, track defects

 were reported by inputting information about the defect into an electronic track

 inspection database that BNSF maintained and referred to as the Track Inspection

 Management System (TIMS). More specifically, a track inspector would enter an

 identified defect into the TIMS system by entering the milepost location of the defect,

 selecting the type of defect involved, and then entering information about the type of

 repair that was required. Track inspectors and their supervisors accessed and worked

 with information in the TIMS system on a daily basis.

        Fresquez, in his role as a track inspector, reported directly to a roadmaster named

 Michael Paz. Paz in turn reported directly to a division engineer named Mark Carpenter.

                                               6
Appellate Case: 21-1118     Document: 010110766978          Date Filed: 11/10/2022        Page: 7



        BNSF used engineering scorecards to rank its management employees, including

 division engineers and roadmasters. One part of the engineering scorecards focused on

 velocity, or the speed of trains across a manager’s territory. Speed restrictions that were

 imposed on sections of track, such as those imposed due to the existence of track defects,

 could negatively affect this part of an engineering scorecard and, in turn, negatively

 impact a manager’s ranking. Carpenter viewed the engineering scorecards as important

 and emphasized them to the managers who worked under him.

        It is essentially undisputed that Carpenter interpreted the FRA’s regulations

 regarding non-class specific defects in a manner that was contrary to the FRA’s published

 compliance manual. Specifically, Carpenter took the position that tracks containing non-

 class specific defects could remain in service even if the defects had not been repaired

 within thirty days after identification. Notably, however, Carpenter never asked BNSF’s

 in-house attorneys to assist him in interpreting the regulation, nor did Carpenter ever

 contact the FRA to verify if his interpretation was correct. Nevertheless, Carpenter

 conveyed his interpretation to all of the management employees who worked for him,

 including Paz.

        Beginning in 2014 or 2015, Fresquez became suspicious that Carpenter and Paz

 were treating non-class specific defects in a manner different than required by the FRA

 regulations. Specifically, Fresquez began noticing isolated incidents of track defects that

 he knew had been identified in the field but did not appear in the TIMS system. This



                                              7
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 8



 caused Fresquez to suspect that management employees such as Carpenter and Paz were

 removing identified track defects from the TIMS system.

        Around this same time, Fresquez identified a defect on a petroleum track in

 Denver. Fresquez called Paz and asked him to come out to the location of the defect.

 Paz agreed with Fresquez that a defect existed and told Fresquez that he had done a good

 job. Paz in turn notified the employee in charge of the track that the defect needed to be

 repaired. Shortly thereafter, however, Paz was called to Carpenter’s office. When Paz

 returned to the site of the defect, he told Fresquez, “I’m here to tell you from Mark

 Carpenter . . . if that defect is in the [TIMS] system tonight, you will be wrote [sic] up for

 insubordination.” Aplt. App., Vol. VI at 1434.

        Following that incident, Carpenter decided one day to accompany Fresquez on his

 route in order to inspect the defects that Fresquez had identified. When Fresquez and

 Carpenter arrived at one of the first defects, Carpenter belittled Fresquez and told him to

 remove the defect from the TIMS system because Fresquez had marked it 200 feet short

 of the actual location. Carpenter subsequently told Fresquez to remove “a couple other

 defects” from the TIMS system. Id. at 1436. Although doing so violated federal law,

 Fresquez did as Carpenter directed because he was scared of losing his job and the

 medical benefits that came with the job. The experience, however, “started a war within”

 Fresquez because he believed he was violating federal law by removing the defects from

 the TIMS system. Id. at 1438.



                                               8
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 9



        On April 29, 2015, Fresquez was at work and notified Ryan Akers, another

 roadmaster who worked under Carpenter, that he was going to take Track 533 out of

 service because it contained a defect. Track 533 was a track that received regular daily

 traffic because it was used to transport grain and automobiles. Akers responded by

 telling Fresquez that if he wanted to continue receiving a paycheck, he would inspect the

 track again and report that it showed no defects. Fresquez said to Akers, “You know

 what you are telling me to do. You are telling me to falsify reports.” Id. at 1440. Akers

 responded by kicking Fresquez out of his office. Fresquez contacted his union

 representative and informed her of the incident. According to Fresquez, he later checked

 the TIMS system and determined that the defect had been removed from the system.

 Upon further investigation, Fresquez learned that Akers had instructed BNSF’s

 information technology department to remove the defect, as well as approximately

 thirty-four other defects, from the TIMS system.

        Shortly thereafter, Fresquez confronted Carpenter at a group safety briefing about

 the removal of defects from the TIMS system. Carpenter responded by moving Fresquez

 from the room where the safety briefing was occurring, taking him to a separate office,

 and belittling him. According to Fresquez, Carpenter told him that it was not his job to

 take tracks out of service or to find defects, and that his only job was to write reports.

 Carpenter also allegedly told Fresquez that he was a bad inspector and that Carpenter

 would either fire or disqualify him if he continued to find track defects. Fresquez asked

 for union representation several times during the incident with Carpenter, but Carpenter

                                               9
Appellate Case: 21-1118       Document: 010110766978         Date Filed: 11/10/2022     Page: 10



  allegedly told Fresquez to never call the union again. Throughout the incident, Carpenter

  repeatedly told Fresquez to not “report defects that are going to stop traffic, that are going

  to take a lot of hours to fix.” Id. at 1461.

         Following this incident with Carpenter, Fresquez transferred to a foreman flagman

  position, which was the first vacant position at BNSF that he could transfer to based on

  his seniority.2 The foreman flagman position did not require Fresquez to report defects.

  No discipline issue arose while Fresquez worked in this position. In February 2016,

  however, another BNSF employee with greater seniority took the foreman flagman job

  from Fresquez. This meant that Fresquez had to return to the track inspector position in

  Denver that he previously held. Because Fresquez was certified as a track inspector, he

  was not, according to BNSF’s own policies, eligible to work in a lower position such as

  laborer or trackman.

         In March 2016, Fresquez found a defect in a track located by the stockyards in

  Denver. Fresquez notified Paz of the defect and Paz immediately traveled to the site of

  the defect. Although Fresquez had previously placed an order limiting the speed on the

  track to no more than ten miles per hour, Paz removed that order and placed the track

  back at the maximum authorized speed. According to Fresquez, Paz’s action violated

  federal regulations.




         2
           Every two weeks BNSF issued a list of vacant jobs and BNSF employees could
  “put in” for those positions. Aplt. App., Vol. VI at 1468. The applicant with the most
  seniority received the position.
                                              10
Appellate Case: 21-1118        Document: 010110766978       Date Filed: 11/10/2022     Page: 11



         After this incident, Fresquez transferred again to an open foreman flagman

  position. Fresquez, however, was only able to work in that foreman flagman position

  until May 2, 2016, when another BNSF employee with seniority displaced him. At that

  point, Fresquez had to again return to the track inspector position.

         On May 2, 2016, which was Fresquez’s first day back working as a track

  inspector, Paz told him “not to do anything so [Paz] could get his house in order.” Id. at

  1479. Fresquez responded to Paz’s statement by driving around the rest of the day and

  not inspecting any tracks.

         On May 3, 2016, Fresquez began inspecting tracks and found a severe defect.

  Fresquez texted Paz and informed him of the defect. According to Fresquez, this severe

  defect had existed for several months and should have been, but was not, repaired in

  March or April of 2016. Fresquez determined that Paz had entered information into the

  TIMS system falsely indicating that this severe defect had been repaired. Fresquez

  confronted Paz about this information in the TIMS system and said “I know what

  happened to my defects.” Id. at 1482. Paz allegedly laughed at Fresquez in response.

         On May 4, 2016, Fresquez texted Paz and told him that he had taken a section of

  track out of service due to the existence of a defect. The section of track was located in

  downtown Denver and was considered an important track because it was situated near an

  amusement park and an arena. Paz texted Fresquez back and said “that pulling tracks

  [out of service] doesn’t make friends.” Id. at1484.



                                               11
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022      Page: 12



         On May 5, 2016, Fresquez discovered a track defect, specifically a broken tie

  located on a curved section of track, that he had previously identified in February 2016.

  When he first identified this defect in February 2016, Fresquez wanted to place a ten-

  mile-per-hour limit on the section of track containing the defect, but Paz decided to treat

  it as a non-class specific defect, which meant that trains could continue to run at regular

  speed over the track for a period of thirty days. When Fresquez rediscovered the defect

  on May 5, 2016, he concluded that the track needed to be taken out of service until it was

  repaired. Paz, however, wanted Fresquez to reclassify the defect as a class-specific

  defect so that trains could continue to run over the track containing the defect. Fresquez

  told Paz he was going to “call [his] friends in high places,” meaning he was going to call

  the FRA. Id. at 1489.

         After concluding the conversation with Paz, Fresquez called an FRA agent he

  knew and described what had occurred regarding the defect. The FRA agent confirmed

  that Fresquez was correct regarding how the defect should be handled and that Fresquez

  could not reclassify the defect as Paz wanted him to do. After talking to the FRA agent,

  Fresquez called Paz and they negotiated to fix the defect at issue. During the

  conversation, Fresquez said to Paz, “Admit that you are falsifying reports, the defects.”

  Id. at 1491. Paz allegedly admitted to doing so, and then stated, “We’ll work on it,” and

  “We have to find a happy meeting place.” Id. Paz also stated that he had Carpenter on

  his side and that “they don’t lose.” Id. at 1492. Fresquez interpreted this statement to

  mean that Carpenter and Paz were going to continue the practice of handling defects in a

                                               12
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022      Page: 13



  manner inconsistent with federal regulations. Lastly, Paz told Fresquez during the call,

  “I’ll . . . walk behind you and find 8 missing [rail] clips and fire you.” Id. Fresquez

  understood this to mean that Paz would follow him while on duty, wait until he observed

  Fresquez violating a rule, and then fire him.

         On May 5, 2016, Fresquez discovered another defect that he had identified in

  February 2016, but had not been repaired and had been removed from the TIMS system.

  Under the FRA’s regulations, this defect required Fresquez to reduce the maximum speed

  on the section of track containing the defect. Fresquez called the dispatcher and told him

  what action he was taking with regard to the track. Approximately twenty minutes after

  placing the slow order on the track, Fresquez received a call from Paz directing him to

  meet at the site of the defect. Fresquez and Paz then met at the site of the defect. Also

  present on-site was Jay Herzog, a BNSF foreman, and Herzog’s repair crew.

         Paz stated that he did not see the defect that Fresquez had identified. Fresquez

  stated in response that the defect was not the type that could be observed and instead had

  to be measured. Paz said to Fresquez, “I do not have to prove . . . the defect’s not there.

  It’s your job to prove the defect is there.” Id., Vol. X at 2630–31. According to

  Fresquez, Paz then twice stated to him, “Do you want to string-line the defect?”3 Id.,

  Vol. VI at 1540. Fresquez interpreted Paz’s statements as questions rather than




         3
           A string line is a hand tool commonly used in construction to help the user create
  a straight line between two reference points.
                                              13
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022    Page: 14



  directions. Fresquez also believed that Paz was setting him up and intended to falsify

  information regarding the existence of the defect. Based upon that belief, and because he

  was concerned about being fined by the FRA or held responsible by Carpenter if the

  defect resulted in an accident, Fresquez did not measure the defect and instead got into

  his truck, drove approximately 200 feet away, and parked next to Herzog’s crew, who

  were preparing to fix some other track defects.

         Paz called Fresquez on his radio and again asked him if he wanted to string-line

  the defect. Fresquez said to Paz, “I don’t see the point. You have already made your

  decision.” Id. at 1509. According to Fresquez, this statement meant that he believed that

  Paz had already decided to falsify the report regarding the defect. Paz responded by

  saying, “I take that as a no.” Id. Fresquez replied, “I didn’t say no.” Id.

         Fresquez returned to the site of the defect and observed Paz and Herzog measuring

  the defect with a string line. Fresquez asked if the two men needed help. Id. Paz said

  “no, we’ll have time to argue the facts later.” Id. at 1510. Fresquez then asked Herzog if

  the defect was present and Herzog said yes. Id. at 1511.

         Following this incident, information was entered into the TIMS system falsely

  indicating that the defect identified by Fresquez and verified by Paz and Herzog’s

  measurements had been repaired that same day (May 5, 2016). It is undisputed that

  neither Fresquez nor Herzog entered this information and, in fact, lacked the ability to do

  so. Carpenter later conceded that the only person who could have entered this



                                               14
Appellate Case: 21-1118      Document: 010110766978        Date Filed: 11/10/2022      Page: 15



  information was Paz. Repairing the defect would have required shutting down up to

  three separate tracks in a high-traffic location.

         Paz immediately reported the string-line incident to Carpenter, who instructed Paz

  to prepare a written notice of investigation. Paz did so and then messaged Fresquez and

  instructed him to report to Paz’s office. When Fresquez arrived at Paz’s office, Paz

  handed him the notice of investigation. The notice of investigation effectively alleged

  that Fresquez had violated BNSF’s progressive disciplinary policy and was subject to

  either discipline or dismissal.

         BNSF’s progressive disciplinary policy was called the Policy for Employee

  Performance and Accountability (PEPA). PEPA applied to all of BNSF’s scheduled (i.e.,

  union) employees, including track inspectors such as Fresquez. PEPA listed three

  categories of rules violations: standard, serious, and stand-alone dismissible. The charge

  alleged against Fresquez in the notice of investigation, insubordination, was classified

  under PEPA as a stand-alone dismissible offense.

         Under the collective bargaining agreement between Fresquez’s union and BNSF

  that was in place at the time, any employee who had worked for more than sixty days for

  BNSF could not be disciplined or dismissed from employment until they were afforded

  an investigation hearing. Investigation hearings were conducted by a member of BNSF’s

  management. The charged employee was not permitted to be represented at the hearing

  by an attorney, but could have a union representative present with them. BNSF paid the



                                                15
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022        Page: 16



  employees that it selected to testify at the hearing, but it did not pay any employees that

  were selected to testify by the charged employee.

         In Fresquez’s case, an investigation hearing was held regarding the allegation of

  insubordination that Paz made against him. The hearing was conducted by Everett

  Percival, a BNSF management employee. Paz was the only witness to testify against

  Fresquez. Prior to the hearing, Carpenter sent an email to Paz giving him detailed

  instructions on how to testify at the hearing. The email included specific directions on

  what to say when the hearing officer asked Paz what happened. For example, Carpenter

  instructed Paz to say: “Employee refused to get tools and measure repaired track defect

  when instructed to do so.” Id., Vol. VII at 1652. Carpenter also told Paz to “be firm

  about your instructions being clear and direct, not light and optional.” Id. During the

  hearing, Paz, consistent with the instructions from Carpenter, testified that he told

  Fresquez three times to remeasure the defect. Paz also testified during the hearing that he

  determined that no defect was present.

         The transcript of the investigation hearing was then sent to BNSF’s PEPA team.

  The PEPA team was comprised of employees who worked for BNSF’s Labor Relations

  Department. A member of the PEPA team, Stephanie Detlefsen, reviewed the hearing

  transcript and concluded that the evidence supported a charge of insubordination. Based

  upon this conclusion, Detlefsen recommended that Fresquez be terminated from his

  employment with BNSF.



                                               16
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022     Page: 17



          Detlefsen’s recommendation was reviewed by Adam Miller, who at the time

  served as the General Director of Line Maintenance for BNSF’s Powder River Division

  and, in that role, acted as Carpenter’s direct supervisor. Miller decided to terminate

  Fresquez for insubordination because “[h]e refused instruction from his supervisor.”4

  Id., Vol. IX at 2377. BNSF, acting on Miller’s decision, formally terminated Fresquez

  from his employment on May 27, 2016.

                                 II. Procedural background

          On April 5, 2017, Fresquez filed this action against BNSF alleging that BNSF

  violated the FRSA by terminating his employment in retaliation for engaging in protected

  activities under the FRSA.5 Specifically, Fresquez alleged that BNSF violated 42 U.S.C.

  § 20109(a)(1), (a)(2), and (b)(1)(A). Fresquez’s complaint sought relief in the form of

  reinstatement to his position, expungement of any record of his alleged insubordination,

  compensatory damages, damages for emotional distress, punitive damages, and costs and

  fees.

          The case proceeded to a six-day jury trial in February 2019. At the conclusion of

  all the evidence, BNSF moved for judgment as a matter of law. The district court granted




          4
            It is undisputed that a failure to follow a supervisor’s instruction is not
  considered by BNSF to be a stand-alone dismissible violation. It is also undisputed that
  classifying a particular incident as insubordination or failure to follow a supervisor’s
  instruction is often subjective.
          5
          Before initiating these federal court proceedings, Fresquez filed a complaint with
  the Occupational Safety and Health Administration. See 49 U.S.C. § 20109(d)(1).
                                               17
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022       Page: 18



  in part and denied in part BNSF’s motion. The district court “conclude[d] that the only

  protected activity that could be a contributing factor to [Fresquez’s] termination [wa]s the

  May 2016 incident,” and it consequently granted judgment as a matter of law in favor of

  BNSF with respect to “the 2015 events” cited by Fresquez. Id., Vol. X at 2490. But the

  district court also “order[ed] that the jury c[ould] consider the . . . 2015 events as

  background” evidence. Id. The district court rejected BNSF’s argument that it had

  produced clear and convincing evidence that Fresquez would have been terminated from

  his employment absent engaging in protected activity under the FRSA. With respect to

  the issue of damages, the district court found that Fresquez “ha[d] introduced sufficient

  evidence to submit the issue of emotional damages and punitive damages to the jury.” Id.

  at 2492.

         The jury, after deliberating for approximately three hours, returned a verdict in

  favor of Fresquez. More specifically, the jury found that Fresquez engaged in protected

  activity defined by the FRSA, BNSF knew that Fresquez engaged in protected activity,

  Fresquez suffered an unfavorable personnel action, and Fresquez’s engagement in

  protected activity was a contributing factor to the unfavorable personnel action. The jury

  also found that BNSF failed to prove by clear and convincing evidence that it would have

  taken the same personnel action against Fresquez even if he had not engaged in any




                                                18
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022        Page: 19



  protected activity.6 The jury found that Fresquez had proven by a preponderance of the

  evidence that he should be awarded compensatory damages for emotional distress, pain,

  suffering, inconvenience, or mental anguish, and it found the amount of such damages to

  be $800,000. Lastly, the jury found that Fresquez had proven by a preponderance of the

  evidence that BNSF acted with reckless or callous disregard of his right to be free from

  retaliation for engaging in protected activity, and it awarded Fresquez $250,000 in

  punitive damages.

         The jury was not asked to determine back pay or front pay because the district

  court determined that those were equitable remedies that it would decide. After the jury

  returned its verdict, the district court encouraged the parties to attempt to reach an

  agreement on the issues of back pay and front pay and, if necessary, to request a hearing

  on those issues. The parties were unable to reach an agreement.

         Due to the parties’ failure to reach an agreement, Fresquez moved for an award of

  back pay and front pay. After holding an evidentiary hearing on the motion, the district

  court ultimately granted the motion in part and awarded Fresquez “a total tax-adjusted




         6
           Due to an error on the original verdict form, the jury originally returned
  conflicting responses, finding in particular that BNSF had proven by clear and
  convincing evidence that it would have taken the same personnel action against Fresquez
  even if he had not engaged in any protected activity. The district court and the parties
  agreed that the instructions and verdict form should be corrected and that the jury should
  be sent back to deliberate. Upon deliberating the second time, the jury returned the
  verdicts described herein. After the jury returned that verdict, BNSF moved for a
  mistrial, but the district court denied that motion. BNSF does not challenge that ruling in
  its appeal.
                                                19
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022     Page: 20



  award of back pay, front pay, and prejudgment interest through December 17, 2019 of

  $696,173.” Id., Vol. III at 681. The district court in turn directed the clerk of the district

  court to “enter judgment in favor of [Fresquez] . . . in the principal amount of

  $1,746,173—comprised of $696,173 for back pay, front pay, and prejudgment interest;

  $800,000 in compensatory damages; and $250,000 in punitive damages—with

  postjudgment interest at the federal statutory rate.” Id.

         Final judgment in the case was entered on December 17, 2019.

         On January 14, 2020, BNSF filed a renewed motion for judgment as a matter of

  law, a motion for new trial, and a motion to alter or amend the judgment. BNSF argued,

  in pertinent part, that Fresquez failed to demonstrate that he engaged in protected activity

  under the FRSA, that the decisionmakers knew about his alleged protected activity, or

  that any protected activity contributed to his termination. BNSF further argued that it

  demonstrated by clear and convincing evidence that it would have fired Fresquez absent

  any protected activity (the same-decision defense). BNSF also argued that it was entitled

  to judgment as a matter of law, or a new trial, on the issue of compensatory and punitive

  damages. Finally, in its motion to alter or amend the judgment, BNSF challenged various

  aspects of the district court’s award of front pay.

         On March 8, 2021, the district court issued separate orders denying BNSF’s

  motions. The district court also awarded Fresquez $44,910 in attorneys’ fees and

  $1,341.75 in costs. Id. at 901.

         BNSF thereafter filed a timely notice of appeal.

                                                20
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022        Page: 21



                                          III. Analysis

         BNSF asserts six issues on appeal. First, BNSF argues that it is entitled to

  judgment as a matter of law because Fresquez failed to prove any actionable protected

  activity. Second, BNSF argues that it is entitled to judgment as a matter of law because it

  proved its same-decision defense. Third, BNSF argues that it is entitled to a new trial

  based on the district court’s erroneous admission of character and other prejudicial

  evidence. Fourth, BNSF argues that the district court abused its discretion in denying

  BNSF’s request for a new trial or, in the alternative, a substantial remittitur of the

  compensatory damages award. Fifth, BNSF argues that it is entitled to judgment as a

  matter of law with respect to the issue of punitive damages. Finally, BNSF argues that

  the district court abused its discretion by awarding Fresquez ten years’ worth of front

  pay. As we shall proceed to explain, we find no merit to any of these issues and therefore

  affirm the judgment of the district court.

  A. Is BNSF entitled to judgment as a matter of law on the merits of Fresquez’s claims
     because he failed to prove that he engaged in any actionable protected activity
     and/or because BNSF proved its same-decision defense?

         In its first two issues on appeal, BNSF argues that it is entitled to judgment as a

  matter of law on the merits of Fresquez’s FRSA claim because Fresquez failed to prove

  at trial that he engaged in any actionable protected activity, and, even if Fresquez proved

  that he engaged in actionable protected activity, BNSF proved its same-decision defense.

  For the reasons that follow, we reject BNSF’s arguments and conclude that BNSF is not

  entitled to judgment as a matter of law.

                                                21
Appellate Case: 21-1118         Document: 010110766978        Date Filed: 11/10/2022          Page: 22



         1. Standard of review

         We review de novo a district court’s denial of a motion for judgment as a matter of

  law, applying the same standards as the district court. Bimbo Bakeries USA, Inc. v.

  Sycamore, 29 F.4th 630, 640 (10th Cir. 2022). A court may enter judgment as a matter of

  law only when the nonmovant has been fully heard on an issue and there is no legally

  sufficient evidentiary basis for a reasonable jury to find for the nonmovant on that issue.

  Id. In reviewing a district court’s denial of a motion for judgment as a matter of law, we

  draw all reasonable inferences in favor of the nonmoving party, and we will reverse the

  district court only if the evidence points but one way and is susceptible to no reasonable

  inferences supporting the nonmovant. Id. at 641.

         2. The evidentiary burdens in an FRSA case

         Section 20109 of the FRSA, entitled “Employee protections,” provides, in

  pertinent part, as follows:

         (a) In general.--A railroad carrier . . . may not . . . discriminate against an
             employee if such discrimination is due, in whole or in part, to the
             employee’s lawful, good faith act done, or perceived by the employer to
             have been done or about to be done--

            (1) to provide information, directly cause information to be provided, or
                otherwise directly assist in any investigation regarding any conduct
                which the employee reasonably believes constitutes a violation of any
                Federal law, rule, or regulation relating to railroad safety or security
                . . . , if the information or assistance is provided to or an investigation
                stemming from the provided information is conducted by--

                (A) a Federal, State, or local regulatory or law enforcement agency
                    ...,


                                                22
Appellate Case: 21-1118      Document: 010110766978             Date Filed: 11/10/2022       Page: 23



                (B) any Member of Congress, any committee of Congress, or the
                    Government Accountability Office; or

                (C) a person with supervisory authority over the employee or such
                    other person who has the authority to investigate, discover, or
                    terminate the misconduct;

             (2) to refuse to violate or assist in the violation of any Federal law, rule,
                 or regulation related to railroad safety or security . . . .

         (b) Hazardous safety or security conditions.--(1) A railroad carrier engaged in
             interstate or foreign commerce, or an officer or employee of such a railroad
             carrier, shall not discharge, demote, suspend, reprimand, or in any other way
             discriminate against an employee for--

             (A) reporting, in good faith, a hazardous safety or security condition . . . .

  49 U.S.C. § 20109(a)(1) and (2), (b)(1)(A).

         Section 20109(d) authorizes a railroad “employee who alleges discharge,

  discipline, or other discrimination in violation of subsection (a) . . . [or] (b)” of § 20109

  to file an enforcement action with the Secretary of Labor. Id. § 20109(d)(1). An

  enforcement action that is filed by a railroad employee under § 20109(d)(1) “shall be

  governed under the rules and procedures set forth in [49 U.S.C. §] 42121(b), including

  . . . the legal burdens of proof.” Id. § 20109(d)(2)(A)(i).

         Under the burden-shifting framework outlined in § 42121(b), the employee has

  “the initial burden . . . to establish a prima facie case by showing that (1) the employee

  engaged in a protected activity [i.e., one of the activities outlined in § 20109(a) or (b)];

  (2) the employer knew that the employee engaged in the protected activity; (3) the

  employee suffered an unfavorable personnel action; and (4) the protected activity was a


                                                23
Appellate Case: 21-1118     Document: 010110766978          Date Filed: 11/10/2022      Page: 24



  contributing factor in the unfavorable action.” Lincoln v. BNSF Ry. Co., 900 F.3d 1166,

  1212 (10th Cir. 2018) (quotation marks omitted). “The absence of probative evidence as

  to any single element necessary to establish a prima facie claim terminates the action.”

  Id. (quotation marks omitted). If the employee establishes a prima facie case, “the

  burden switches to the employer to demonstrate ‘clear and convincing evidence that the

  employer would have taken the same unfavorable personnel action in the absence of [the

  employee’s protected activity].’” BNSF Ry. Co. v. U.S. Dep’t of Lab., 816 F.3d 628, 638

  (10th Cir. 2016) (quoting 49 U.S.C. § 42121(b)(2)(B)(iv)).

         3. Did Fresquez prove he engaged in actionable protected activity?

         BNSF argues, in part, that Fresquez’s interactions “on his last day of work . . . do

  not support a showing” that he engaged in “any FRSA protected activity that could

  support the judgment.” Aplt. Br. at 14. That is because, BNSF asserts, “the conduct was

  not protected at all, the decisionmaker was unaware of it, or the conduct was exclusively

  governed by a different FRSA section that imposes special requirements that Fresquez

  admitted he could not satisfy.” Id.

         For us to fully address BNSF’s arguments, it is necessary to briefly revisit the

  procedural history of this case in terms of what protected activity Fresquez alleged, what

  BNSF alleged in response, and what activity the district court ultimately limited the jury

  to consider. Prior to and during the course of the trial, Fresquez alleged that he engaged

  in three types of statutorily-protected activity during 2015 and 2016: (1) he lawfully

  provided information to the FRA regarding conduct that he reasonably believed

                                               24
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 25



  constituted a violation of federal laws or regulations relating to railroad safety; (2) he

  lawfully refused to violate or assist in violating any federal law or regulation relating to

  railroad safety (by, for example, refusing to reclassify a defect); and (3) he reported to

  BNSF the existence of a hazardous safety condition.

         At the summary judgment stage, BNSF did not dispute that refusing to reclassify a

  defect was a protected activity. BNSF also did not dispute that Detlefsen and Miller, the

  two BNSF employees who decided to terminate Fresquez’s employment following the

  investigation hearing, were aware that Fresquez alleged that on May 5, 2016, Paz asked

  him to reclassify the defect and Fresquez refused to do so.

         In the final pretrial order, which was issued after the district court denied BNSF’s

  summary judgment motion, Fresquez alleged that he had “long suspected that” Carpenter

  “and some of the supervisors under Carpenter were circumventing federal regulations

  regarding when damaged track needed to be taken out of service or have the speed limit

  on them reduced.” Aplt. App., Vol. I at 64–65. Fresquez in turn alleged that, after he

  began objecting to this “circumvention of the federal regulations regarding rail safety,”

  Paz instructed him to appear at the site of a defect that Fresquez had identified, “told

  Fresquez that he could not see the damage, and suggested that his inability to see the

  damage with his naked eye meant the track did not need to be reported as damaged.” Id.

  at 65. “When [he] objected,” Fresquez alleged, “Paz responded by asking [him] whether

  he wanted to re-measure the track to see if the damage was still there, as though there was

  a chance the rail may have magically fixed itself.” Id.

                                                25
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022          Page: 26



         BNSF, for its part, alleged in the final pretrial order that Fresquez failed to

  “plead[] the correct protected activity.” Id. at 69. Specifically, BNSF alleged that the

  provisions of § 20109(b)(1)(B) and (C) applied to the protected activity alleged by

  Fresquez, rather than “the more general provisions of [§] 20109(a)(1), (a)(2), and

  (b)(1)(A),” but that Fresquez “never pleaded a [§] 20109(b)(1)(B) claim.” Id.

         In its renewed motion for judgment as a matter of law filed at the conclusion of all

  the evidence, BNSF argued, in part, that Fresquez had failed to provide the jury with “a

  legally sufficient evidentiary basis” to find “either that the BNSF decision-makers knew

  that he engaged in protected activity under the cited sections of the FRSA, or that BNSF

  intentionally retaliated against [Fresquez] by terminating him in whole or in part due to

  his protected activity.” Id. at 195. In support, BNSF argued, in relevant part:

         Plaintiff next claims that he engaged in protected activity in May of 2016
         when he objected to the alleged suggestion of Michael Paz, then his
         Roadmaster, that a non-class specific defect be changed to a class-specific
         defect so that it did not need to be taken out of service, and when he contacted
         the Federal Railroad Administration . . . to confirm that the track should be
         taken out of service. Initially, while Plaintiff attempts to re-frame these
         activities as an objection to an illegal activity, what he is really asserting is
         retaliation for taking a track out of service, which Plaintiff did not plead and
         disclaimed any intent to rely on.

  Id. at 202.

         Finally, it appears that Plaintiff is now arguing that he engaged in protected
         activity when he refused to string-line the track during the insubordination
         incident. Plaintiff’s latest theory is that he wouldn’t measure the track
         because he believed Mr. Paz was going to remove the defect regardless of
         whether he measured it, and Mr. Paz “‘could attach his name to the defect’s
         dangerous and illegal removal from the system.’” [ECF 137 at p.3]. . . .
         [T]his incident does not demonstrate protected activity as it is not disputed

                                                26
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022       Page: 27



         that it was safe to measure the track, and if Plaintiff really believed Mr. Paz
         wanted to illegally remove the defect he would have taken the measurement
         in the presence of a third party to prove it was there.

  Id. at 202–03 (citation and footnote omitted).

         The district court granted in part and denied in part BNSF’s renewed motion for

  judgment as a matter of law. Specifically, the district court agreed with BNSF that

  Fresquez failed to “demonstrate[] that his alleged protected activity” in 2015 “contributed

  to his termination.” Id., Vol. X at 2485. The district court noted in support that “[t]here

  [wa]s no evidence that . . . Miller and . . . Detlefsen,” the two decisionmakers, “knew of

  any protected activity in May or June of 2015.” Id. at 2487. The district court

  “conclude[d] that the only protected activity that could be a contributing factor to

  plaintiff’s termination [wa]s the . . . incident that occurred on or about May 5th, 2016.”

  Id. at 2490. The district court noted that “[t]he May 2016 incident with Paz occurred on

  the same day plaintiff was removed from work, and there [wa]s evidence to support

  plaintiff’s claim that the conflict with Paz led to his termination.” Id. The district court

  “therefore grant[ed] defendant’s motion for judgment as a matter of law as to the 2015

  events not being protected activity, but den[ied] it as to the May 2016 incident.” Id. The

  district court also “order[ed] that the jury c[ould] consider the . . . 2015 events as

  background.” Id.

         The district court, in its instructions to the jury, noted that “Fresquez allege[d] that

  BNSF terminated him in retaliation for engaging in activity protected under the Federal



                                                27
Appellate Case: 21-1118       Document: 010110766978        Date Filed: 11/10/2022        Page: 28



  Railroad Safety Act, 49 U.S.C. § 20109.” Id., Vol. I at 263 (Instruction No. 2). The

  district court in turn instructed the jury as follows:

                 An employee engages in protected activity as defined by the FRSA if
          the employee, in good faith, commits an act, or the employer perceives the
          employee to have committed an act or to be about to commit an act
             1. to lawfully provide information, directly cause information to be
                provided, or directly assist in any investigation regarding any conduct
                which the employee reasonably believes constitutes a violation of any
                Federal law, rule, or regulation relating to railroad safety if the
                information is provided to an employee’s supervisor or the FRA; or
             2. to lawfully refuse to violate or assist in violating any Federal law,
                rule, or regulation relating to railroad safety or security; or
             3. to report a hazardous safety or security condition.
  Id. at 277.

         As noted, the jury returned a verdict in favor of Fresquez. On the verdict form, the

  jury found that: Fresquez had proven by a preponderance of the evidence that he engaged

  in a protected activity as defined by the FRSA; BNSF knew Fresquez engaged in the

  protected activity; Fresquez suffered an unfavorable personnel action; and the protected

  activity was a contributing factor in the unfavorable personnel action.

         After the district court entered final judgment in favor of Fresquez, BNSF filed a

  written post-trial motion for judgment as a matter of law arguing, in pertinent part, that

  Fresquez “did not invoke § 20109(b)(1)(B) or (b)(1)(C) . . . because they are subject to

  special, more stringent requirements, set out in § 20109(b)(2)” and his “counsel admitted

  he would be unable to prove these latter requirements and expressly disclaimed any intent

  to invoke these sections of the FRSA as protected activity.” Id., Vol. III at 686 (emphasis

  omitted). BNSF in turn argued that the trial court “therefore ruled that [Fresquez’s]


                                                28
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022          Page: 29



  refusal to work on May 5, 2016” was ‘not a protected activity that [he] [wa]s trying to

  prove’” under §§ 20109(b)(1)(B) or (b)(1)(C) and he thus could not “‘argue [that] taking

  tracks out of service [wa]s a protected activity’” under those sections of the FRSA. Id.

  (quoting Trial Tr., Vol. VI at 1393). Nevertheless, BNSF argued that Fresquez’s “claims

  were in fact premised on taking tracks out of service and refusing to work, and the jury

  therefore erred in determining [Fresquez] engaged in protected activity within the

  meaning of the FRSA provisions that were actually invoked.” Id.

         The district court denied BNSF’s post-trial motion for judgment as a matter of

  law. In doing so, the district court stated:

         [A]s [the court] held on summary judgment, Fresquez alleged several
         activities that are protected activities under the subsections of the statute that
         he did invoke, including that he “refused to reclassify a defect on May 5.”
         (ECF No. 83 at 11 (citing 49 U.S.C. § 20109(a)(2) (protected activity
         includes ‘refus[ing] to violate the law or assist in the violation of any Federal
         law, rule or regulation.’)).)

                 The jury heard Fresquez’s testimony that he tried, in his role as a track
         inspector, to take a track out of service on May 5, 2016 because a track defect
         originally reported in March 2016 had not been repaired within thirty days,
         as required by federal regulations. (Trial. Tr. II at 461.) His boss, Michael
         Paz, tried to get him to report the defect as a slow-order defect, which would
         allow BNSF to keep the track in service with a reduced speed limit. (Id. at
         461–63.) Fresquez called the Federal Railroad Administration (“FRA”) to
         verify that BNSF cannot change the nature of a reported defect as it sees fit,
         which the FRA confirmed. (Id. at 462) Thereafter, Fresquez alluded to the
         fact that he had called the FRA in a conversation with Paz. (Id. at 463–64.)
         In response, Paz told Fresquez that he had Mark Carpenter (his supervisor)
         on his side and that they do not lose. (Id. at 464.) Paz also referenced a
         different employee who was fired, stating, “I’ll pull a Ryan Akers, walk
         behind you and find 8 missing [rail] clips and fire you.” (Id.) Fresquez
         understood this to be a reference to following employees and waiting until
         they violate a rule to fire them. (Id. at 465.)

                                                 29
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022         Page: 30




                 Shortly thereafter, Paz called Fresquez to a location in south Denver
         to measure an alignment defect in the track that was first found in 2014. (Id.
         at 472.) When Fresquez arrived at the location, Paz and Jay Herzog were
         already there. (Id. at 473.) Paz asked Fresquez to measure the defect, even
         though the alignment defect is not the kind of defect that can be seen with
         the naked eye. (Id. at 475.) Fresquez believed that Paz was trying to get him
         to measure the defect and falsely mark the defect as repaired. (Id. at 476.)
         Fresquez believed that the defect was “going to be removed from the system
         [no] matter what,” but he did not want to participate in falsifying the defect
         because he could be personally fined. (Id. at 476–77.) Not wanting to
         participate in Paz’s request, which he believed to be a setup, Fresquez left.
         (Id. at 476–78) When Fresquez later went back to the alignment defect and
         offered to measure it, he was told it was too late. (Id. at 483.)

                 BNSF argues that Fresquez has not proven a violation of
         § 20109(a)(2) because “Plaintiff cites no authority for the prospect that
         changing a non-class[]specific defect to a class-specific defect violates any
         federal law if it was improperly characterized in the first place, which is what
         Plaintiff’s supervisor asked him to consider.” (ECF No. 209 at 6 (citing Trial
         Tr. III at 696–98).) However, in drawing all reasonable inferences in favor
         of Fresquez, a reasonable jury could conclude that: (1) Paz’s request to
         Fresquez on May 5, 2016 to report the defect as a slow-order defect rather
         than taking the track out of service violated the law; and (2) Fresquez
         engaged in protected activity by refusing to reclassify the defect. See
         Rookaird v. BNSF Ry. Co., 908 F.3d 451 (9th Cir. 2018) (there was sufficient
         evidence supporting finding that railroad conductor refused, in good faith, to
         violate railroad safety rule or regulation even though trainmaster did not
         explicitly direct conductor to stop performing air-brake test, in light of
         evidence that trainmaster questioned air-brake test’s necessity while
         conductor and his crew were performing test).

               Thus, the Court cannot conclude that the overwhelming weight of the
         evidence favors BNSF to such an extent that it can find that Fresquez did not
         engage in protected activity. The Court therefore denies this portion of
         BNSF’s Rule 50(b) motion.

  Aplt. App., Vol. III at 871–73.




                                               30
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022          Page: 31



         Having outlined the relevant procedural history of BNSF’s motion, we now turn to

  the evidence that Fresquez presented at trial that pertains to his engagement in potentially

  protected activities. Fresquez presented evidence, much of it by way of his own

  testimony, establishing that the following events occurred on May 5, 2016, the day he

  was charged with insubordination:

         •   During the first part of the day, Fresquez discovered a non-class specific
             defect, specifically a broken tie, that he had previously identified in
             February 2016. Id., Vol. VI at 1486–88. When he first identified the
             defect in February 2016, Fresquez wanted to place a ten-mile-per-hour
             limit on the portion of track containing this defect, but Paz preferred to
             treat it as a class defect, which allowed trains to continue to run at regular
             speed over the track for a period of thirty days. Id. at 1487. On May 5,
             2016, Fresquez determined that the defect still existed and had not been
             repaired, so he concluded that the track needed to be taken out of service.
             Id. at 1488–89. Paz, however, wanted Fresquez to reclassify the defect
             so that trains could continue to run at full speed over the track containing
             the defect. Id. at 1489. Fresquez told Paz he was going to “call [his]
             friends in high places,” meaning he was going to call the FRA. Id. That
             concluded the conversation regarding the defect. Id.

         •   After concluding the conversation with Paz, Fresquez called an FRA
             agent he knew and described what had occurred regarding the defect. Id.
             at 1490. The FRA agent confirmed that Fresquez was correct regarding
             how the defect should be handled and that Fresquez could not reclassify
             the defect as Paz wanted him to do. Id. After talking to the FRA agent,
             Fresquez called Paz and they negotiated to fix the defect at issue. Id. at
             1491. During the conversation, Fresquez said to Paz, “Admit that you are
             falsifying reports, the defects.” Id. Paz admitted to doing so. Id. Paz in
             turn stated, “We’ll work on it,” and “We have to find a happy meeting
             place.” Id. Paz also stated that he had Carpenter on his side and that
             “they don’t lose.” Id. at 1492. Fresquez interpreted this statement to
             mean that Carpenter and Paz were going to continue doing what they had
             been doing with regard to defects. Id. Lastly, Paz told Fresquez during
             the call, “I’ll pull a Ryan Akers, walk behind you and find 8 missing [rail]
             clips and fire you.” Id. Fresquez understood this to mean that Paz would


                                                31
Appellate Case: 21-1118    Document: 010110766978          Date Filed: 11/10/2022         Page: 32



            follow him while on duty, wait until he observed Fresquez violating a
            rule, and then fire him. Id. at 1493.

        •   Following the incidents described above, Fresquez discovered another
            defect that he had identified in February 2016, but had not been repaired
            and had been removed from the TIMS system. Id. at 1494. Per the FRA’s
            regulations, this defect required Fresquez to slow down the trains
            operating over the track containing the defect. Id. Consequently,
            Fresquez called the dispatcher and told him what action he was taking
            with regard to the track. Id. Approximately twenty minutes after placing
            the slow order on the track, Fresquez received a call from Paz directing
            him to meet at the site of the defect. Id. at 1498. Fresquez and Paz then
            met at the site of the reported defect. Id. at 1501. Also present on-site
            was Jay Herzog, a BNSF foreman, and Herzog’s repair crew. Id.

            Paz stated that he did not see the defect that Fresquez had identified. Id.
            at 1503. Fresquez responded and said that the defect was not the type
            that could simply be seen and instead it had to be measured. Id. Paz
            asked Fresquez to measure the defect with a string-line. Id. at 1504.
            Fresquez believed that Paz was setting him up and intended to falsify
            information regarding the defect. Id. at 1503, 1504. Based upon that
            belief, and because he was concerned about being fined by the FRA
            and/or held responsible by Carpenter if the defect resulted in an accident,
            Fresquez did not measure the defect and instead got into his truck, drove
            approximately 200 feet away, and parked next to Herzog’s crew who
            were preparing to fix some other track defects. Id. at 1504–05. Paz
            called Fresquez on his radio and asked him if he wanted to string-line the
            defect. Id. at 1506. Fresquez said to Paz, “I don’t see the point. You
            have already made your decision.” Id. at 1509. According to Fresquez,
            this statement meant that he believed that Paz had already decided to
            falsify the report regarding the defect. Id. Fresquez also believed that
            federal law afforded him the right to decline because he believed that
            what Paz was doing was illegal. Id. at 1510. Paz responded by saying,
            “I take that as a no.” Id. at 1509. Fresquez replied, “I didn’t say no.”
            Id.

            Fresquez returned to the site of the defect and observed Paz and Herzog
            measuring the defect with a string line. Id. at 1510. Fresquez asked if
            the two men needed help. Id. Paz said “No, we’ll have time to argue the
            facts later.” Id. at 1510–11. Fresquez then asked Herzog if the defect
            was present and Herzog said yes. Id. at 1511.

                                              32
Appellate Case: 21-1118     Document: 010110766978          Date Filed: 11/10/2022         Page: 33




             Someone entered information into the TIMS system indicating that the
             defect that Fresquez had observed, and that was confirmed by the
             measurements of Herzog and Paz, had been repaired that same day (May
             5, 2016). Id., Vol. VII at 1702. It is undisputed that neither Fresquez
             nor Herzog entered this information and, in fact, could not have done so.
             Id. at 1701–02. Carpenter conceded that the only person who could have
             entered this information was Paz. Id. at 1703. The information that was
             entered into the TIMS system regarding this defect was false.
             Specifically, it was untrue that the defect had been repaired. Id. at 1832.
             In fact, repairing the defect would have been a major undertaking
             because it would have required shutting down possibly three tracks in a
             high-traffic location. Id. at 1834. And, to Herzog’s knowledge, the
             defect has never been repaired. Id. at 1838.

         We conclude, contrary to BNSF’s arguments on appeal, that this evidence would

  have allowed the jury to reasonably find that on May 5, 2016, Fresquez engaged in five

  distinct protected activities covered by § 20109. First, the jury could have reasonably

  found that Fresquez reported to Paz, in good faith, the existence of a continuing

  hazardous safety condition, i.e., a non-class specific track defect located in downtown

  Denver that had been previously identified but never repaired, and that required a section

  of track to be taken out of service. This protected activity would have fallen within the

  scope of § 20109(b)(1)(A).

         Second, the jury could have reasonably found that during his conversation with

  Paz regarding the non-class specific track defect in downtown Denver, Fresquez also

  provided Paz, who was his direct supervisor, with information indicating that Fresquez

  was aware that Paz was seeking to violate federal law or regulations by reclassifying the




                                               33
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022      Page: 34



  defect rather than repairing it in a timely fashion. This protected activity would have

  fallen within the scope of § 20109(a)(1)(C).7

         Third, the jury could have reasonably found that Fresquez’s refusal to reclassify

  the non-class specific defect, as requested by Paz, amounted to a “refus[al] to violate or

  assist in the violation of any Federal law, rule, or regulation relating to railroad safety or

  security,” as outlined by § 20109(a)(2).

         Fourth, the jury could have reasonably found that Fresquez provided information

  to an FRA agent regarding conduct that Fresquez reasonably believed constituted a

  violation of federal law or regulations relating to railroad safety, i.e., that Paz wanted him

  to reclassify the non-class specific defect, rather than repairing the defect, so that trains

  could continue to run on the track where the defect was located. This protected activity

  would have fallen within the scope of § 20109(a)(1)(A).

         Fifth, the jury could have reasonably found that Fresquez acted in good faith when

  he refused to help Paz measure the second track defect that Fresquez had identified that

  day because Fresquez reasonably believed that Paz was attempting to have Fresquez

  assist him in covering up, or otherwise falsifying information about, the existence of the

  defect. This protected activity would have fallen within the scope of § 20109(a)(2).




         7
           Nothing in the plain text of § 20109(a)(1)(C) indicates that the provision is not
  violated if the employee reports the information to the “person with supervisory authority
  over the employee,” and that same person, i.e., the one with supervisory authority over
  the reporting employee, is also the one responsible, or potentially responsible, for the
  violation of federal law or regulations.
                                               34
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022          Page: 35



            4. BNSF’s remaining arguments

         BNSF makes a host of arguments aimed at attempting to establish that none of the

  above-listed activities were in fact protected activities under § 20109. For the reasons

  outlined below, we conclude that BNSF’s arguments all lack merit.

                a) Refusing to reclassify

         BNSF argues that Fresquez’s conduct on May 5, 2016, in “[r]efusing to reclassify

  the track” defect as requested by Paz “is not actionable” under § 20109(a)(2) because it

  “is exactly the conduct covered by subparagraph (b)(1)(C).” Aplt. Br. at 22. In other

  words, BNSF argues that “the district court should have required [Fresquez] to meet . . .

  the more stringent requirements of subparagraph (b)(1)(C) and paragraph (b)(2),” rather

  than allowing Fresquez to rely on § 20109(a)(2). Id. The district court’s “failure to do

  so,” BNSF argues, “was an error of law.” Id.

         To resolve BNSF’s arguments, we turn to the statutory text. Section 20109(a)(2),

  as we have noted, provides, in relevant part, that a railroad

         may not discharge, demote, suspend, reprimand, or in any other way
         discriminate against an employee if such discrimination is due, in whole or
         in part, to the employee’s lawful, good faith act done . . . to refuse to violate
         or assist in the violation of any Federal law, rule, or regulation relating to
         railroad safety or security.

  49 U.S.C. § 20109(a)(2).

         In turn, § 20109(b), which is entitled “Hazardous safety or security conditions,”

  provides, in pertinent part, as follows:



                                                35
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022         Page: 36



     (1) A railroad carrier . . . shall not discharge, demote, suspend, reprimand, or in
         any other way discriminate against an employee for--
         ....
         (C) refusing to authorize the use of any safety-related equipment, track, or
         structures, if the employee is responsible for the inspection or repair of the
         equipment, track, or structure, when the employee believes that the
         equipment, track, or structures are in a hazardous safety or security condition,
         if the conditions described in paragraph (2) exist.

     (2) A refusal is protected under paragraph [(1)(C)] if--
         (A) the refusal is made in good faith and no reasonable alternative to the
               refusal is available to the employee;
         (B)    a reasonable individual in the circumstances then confronting the
               employee would conclude that--
               (i)      the hazardous condition presents an imminent danger of
                        death or serious injury; and
               (ii)     the urgency of the situation does not allow sufficient time to
                        eliminate the danger without such refusal; and
         (C) the employee, where possible, has notified the railroad carrier of the
               existence of the hazardous condition and the intention not to perform
               further work, or not to authorize the use of the hazardous equipment,
               track, or structures, unless the condition is corrected immediately or
               the equipment, track, or structures are repaired properly or replaced.

  49 U.S.C. § 20109(b)(1)(C), (b)(2).

         Both § 20109(a)(2) and § 20109(b)(1)(C) reflect a general congressional concern

  for railroad safety and security. But the purpose of each section is different. Section

  20109(a)(2), by its plain text, protects railroad employees who “refuse to violate or assist

  in the violation of any Federal law, rule, or regulation relating to railroad safety or

  security.” 49 U.S.C. § 20109(a)(2). Section 20109(b)(1)(C), in contrast, protects railroad

  employees who refuse to authorize the use of equipment, track, or structures when those




                                                36
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022         Page: 37



  employees “believe[] that the equipment, track, or structures are in a hazardous safety or

  security condition.”8 49 U.S.C. § 20109(b)(1)(C).

         Notably, Congress has imposed what the Eighth Circuit has characterized as a

  “reasonableness requirement” on railroad employees seeking protection under

  § 20109(b)(1)(C), but not on those railroad employees seeking protection under

  § 20109(a)(2). See Monohon v. BNSF Ry. Co., 17 F.4th 773, 780–81 (8th Cir. 2021)

  (discussing § 20109(b)(1)(B)). To be entitled to protection under § 20109(b)(1)(C), a

  railroad employee must demonstrate that his or her refusal to authorize the use of

  equipment, track, or structures was “made in good faith and no reasonable alternative to

  the refusal [wa]s available to the employee,” 49 U.S.C. § 20109(b)(2)(A), and that

         a reasonable individual in the circumstances then confronting the employee
         would conclude that--
         (i)    the hazardous condition present[ed] an imminent danger of death or
                serious injury; and
         (ii)   the urgency of the situation d[id] not allow sufficient time to eliminate
                the danger without such refusal . . . .

  Id. § 20109(b)(2). This “reasonableness requirement” functions to prevent railroad

  employees from prevailing on a § 20109(b)(1)(C) claim based purely on their own

  subjective opinion that the equipment, track, or structures at issue were in a hazardous

  safety or security condition.




         8
           Section 20109(b)(1)(B) is similar in that it protects railroad employees who
  “refus[e] to work when confronted by a hazardous safety or security condition related to
  the performance of the employee’s duties.” 49 U.S.C. § 20109(b)(1)(B).
                                               37
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022        Page: 38



         Presumably, Congress did not impose a similar reasonableness requirement on

  railroad employees seeking protection under § 20109(a)(2) because that section already

  effectively incorporates an objective standard of proof. Specifically, an employee

  seeking protection under § 20109(a)(2) must establish that they were asked or directed to

  “violate or assist in the violation of” a specific “Federal law, rule, or regulation relating to

  railroad safety or security.” Section 20109(b)(1)(C), in contrast, does not require any

  such proof. In other words, an employee seeking protection under § 20109(b)(1)(C) does

  not have to establish that the perceived “hazardous safety or security condition”

  constitutes or arises out of a violation of any “Federal law, rule, or regulation relating to

  railroad safety or security.” Id. § 20109(a)(2). Instead, as noted, they must establish the

  objective reasonableness of their safety or security concern.

         Although it is easy to imagine circumstances that implicate only one or the other

  of these two statutory provisions, BNSF argues that the case at hand presents

  circumstances that implicate both statutory provisions. And BNSF in turn argues that, in

  circumstances such as this, the railroad employee must proceed only under

  § 20109(b)(1)(C). This is so, BNSF asserts, because § 20109(b)(1)(C) imposes “more

  stringent” or “heightened” requirements than does § 20109(a)(2). Aplt. Br. at 22.

         We reject BNSF’s arguments. To begin with, we are not persuaded that

  § 20109(b)(1)(C)’s objective reasonableness requirement is “more stringent” than

  § 20109(a)(2)’s requirement that the railroad employee establish that they were asked or

  directed to “violate or assist in the violation of any Federal law, rule, or regulation

                                                38
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 39



  relating to railroad safety or security.” Further, even if we were to assume that

  § 20109(b)(1)(C)’s objective reasonableness requirement is more stringent, nothing in

  § 20109 indicates Congress’s intent for § 20109(b)(1)(C) to preempt or override

  § 20109(a)(2) in circumstances where both provisions are implicated. In other words, a

  reading of § 20109 leads us to conclude that in circumstances where both provisions are

  implicated, the railroad employee is free to pursue an action under either provision or

  both provisions.

         Here, Fresquez clearly alleged, and ultimately proved at trial, circumstances that

  fell within the scope of § 20109(a)(2). Thus, even if those circumstances also fell within

  the scope of § 20109(b)(1)(C), it was not error on the part of the district court to refuse to

  require Fresquez to allege and prove that BNSF violated § 20109(b)(1)(C).

                b) Calling the FRA

         BNSF next argues that Fresquez’s conduct in calling the FRA agent on May 5,

  2016, should be treated “as part and parcel of” his conduct in refusing to reclassify the

  defect. Aplt. Br. at 25. In support, BNSF argues that “[t]he only purpose of the call was

  to ask whether Fresquez could issue a slow order on the track so as to authorize its use.”

  Id. Although BNSF is essentially correct about the purpose of Fresquez’s call to the FRA

  agent, i.e., Fresquez called the FRA agent to confirm his own conclusion that

  reclassifying the track would violate federal regulations, BNSF is clearly wrong in

  suggesting that the call was indistinct from Fresquez’s action in refusing to reclassify the



                                                39
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 40



  defect. In fact, the two actions were factually distinct and, in turn, fell within the scope

  of two different subsections of § 20109(a).

         BNSF also argues that calling the FRA agent “does not fit under [§] 20109(a)(2)

  because it did not constitute refusing to violate or assist in violating any federal law.” Id.

  BNSF’s argument is correct as far as it goes. But it ignores the key point that Fresquez’s

  call to the FRA agent actually constitutes a protected activity under § 20109(a)(1), i.e.,

  providing information “regarding any conduct which the employee reasonably believes

  constitutes a violation of any Federal law, rule, or regulation relating to railroad safety or

  security” to “a Federal . . . regulatory . . . agency.” 49 U.S.C. § 20109(a)(1)(A).

  Although BNSF points to a portion of Fresquez’s cross-examination where he stated that

  he never reported any misconduct by any BNSF manager to the FRA, the fact remains

  that, according to Fresquez’s testimony on direct examination, he called the FRA agent,

  they “talked about the situation at hand” and the FRA agent “said, Yes, you are correct,

  . . . you can’t reclassify a defect.” Aplt. App., Vol. VI at 1490. Based upon this

  testimony, the jury could have reasonably inferred that Fresquez informed the FRA agent

  that Paz asked him to reclassify the defect and thereby provided the FRA agent with

  information regarding “conduct which [Fresquez] reasonably believe[d] constitute[d] a

  violation of any Federal law, rule, or regulation relating to railroad safety.” 49 U.S.C.

  § 20109(a)(1).

         Finally, BNSF argues that “[t]here is an additional problem” regarding Fresquez’s

  call to the FRA agent. Aplt. Br. at 26. BNSF notes that at trial, “Fresquez argued that

                                                40
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022      Page: 41



  Paz and Carpenter were decisionmakers on the theory that Paz reported the incident that

  led to the investigation, Carpenter chose to initiate the investigation with a charge of

  insubordination . . . , and Paz lied at the investigation hearing.” Id. at 26–27. BNSF

  disagrees with this contention and asserts that it is undisputed that Detlefsen and Miller

  were the independent decisionmakers and “[t]hat in fact is what [the district court] ruled

  as a matter of law.” Id. at 27. BNSF complains, however, that the district court “then

  refused to instruct the jury according to that ruling, which allowed Fresquez’s counsel to

  argue that Paz and Carpenter were decisionmakers.” Id. (citation omitted). BNSF argues

  that “[t]his Court need not reach that question, however,” because, “[e]ven assuming that

  Paz or Carpenter were decisionmakers[,] there is no evidence they had knowledge of the

  claimed protected activity of [Fresquez] [c]alling the FRA—and more importantly[,] of

  any contents of that call that would place it within the statutory provision.” Id. at 28.

         To the extent BNSF is attempting to challenge the district court’s refusal to

  instruct the jury regarding his ruling on who the decisionmakers were, BNSF has not

  raised that as a distinct issue on appeal, and, as noted, essentially disclaims this issue.

  Consequently, we summarily reject it.

         As for BNSF’s argument regarding Paz’s and Carpenter’s knowledge of

  Fresquez’s phone call to the FRA agent, Fresquez’s testimony on direct examination is

  relevant. Fresquez testified that on the morning of May 5, 2016, he initially texted Paz

  and told him he was going to “take the track out of service” due to the existence of the

  defect, and that he and Paz “ended up talking on the phone” about it. Aplt. App., Vol. VI

                                                41
Appellate Case: 21-1118     Document: 010110766978         Date Filed: 11/10/2022         Page: 42



  at 1489. Fresquez testified that Paz “want[ed] [him] to change it to a class-specific

  defect, which [would have] mean[t] [that Paz could] run the trains at full speed” on the

  track. Id. Fresquez then testified: “I t[old]him I was going to call the FRA. Well, I said,

  Let me call my friends in high places,” and that they “end[ed] the conversation.” Id.

  Based upon this testimony, in combination with the other evidence presented at trial (e.g.,

  regarding Fresquez’s history of working with Paz), the jury could have reasonably

  inferred that Paz knew who Fresquez intended to call when he referred to “friends in high

  places.” The jury also could have reasonably inferred that this action by Fresquez could

  have played a role in Paz deciding later that same day to report Fresquez’s conduct to

  Carpenter, and in turn could have played a role in Carpenter choosing to charge Fresquez

  with insubordination.

                c) Refusing to measure

         BNSF argues that Fresquez’s refusal to measure the track on May 5, 2016 “is not

  actionable protected activity” for two reasons. Aplt. Br. at 30. First, BNSF argues that

  this conduct fell within the scope of § 20109(b)(1)(B), which applies when a railroad

  employee “refu[ses] to work when confronted by a hazardous safety or security condition

  related to the performance of the employee’s duties.” 49 U.S.C. § 20109(b)(1)(B).

  Therefore, BNSF argues, Fresquez was precluded from claiming that the conduct fell

  within the scope of § 20109(a)(2). We reject BNSF’s argument for the same reasons

  discussed above regarding Fresquez’s refusal to reclassify the defect found on the

  morning of May 5, 2016. In short, whether or not Fresquez’s refusal to measure the track

                                              42
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022     Page: 43



  constitutes a violation of § 20109(b)(1)(B), it clearly fell within the scope of

  § 20109(a)(2) and nothing in § 20109 required Fresquez to allege anything beyond or

  other than that specific violation.

         BNSF in turn argues that “measuring the track would be in no way a violation of

  the law” and instead “was the normal expected activity of a track inspector in this

  scenario.” Aplt. Br. at 31. We agree with BNSF that, under normal circumstances,

  measuring a track is one of the normal duties of a track inspector. But the jury in this

  case could reasonably have agreed with Fresquez that “[m]uch of [his] conduct in May

  2016,” including his refusal to measure the track on May 5, 2016, amounted to a refusal

  to assist Paz in violating federal regulations. Aple. Br. at 42. As Fresquez notes, the

  evidence he presented at trial would have allowed the jury to find that he “had been

  avoiding participating—and attempting to thwart—his supervisors’ illegal conduct” in

  “remov[ing] defects from the TIMS system or falsely mark[ing] them as repaired,

  [thereby] violating federal regulations that required these tracks to be taken out of service

  after a 30-day repair window.” Id. Indeed, earlier on May 5, 2016, Fresquez had refused

  Paz’s request to falsely reclassify a non-class specific defect and in turn had called the

  FRA agent to discuss the matter. Later, when Fresquez and Paz met at the site of the

  second defect identified by Fresquez, Paz began the encounter by telling Fresquez that he

  did not see the defect, even though, according to Fresquez, Paz was aware that the defect

  was of a type that could not be observed with the naked eye. We conclude that the jury

  could have reasonably agreed with Fresquez that “Paz asked Fresquez to perform a

                                               43
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022      Page: 44



  useless measurement of an already-known defect” and “that Paz’s . . . request was an

  attempt to ensnare Fresquez in Paz’s illegal schemes and would lead to Paz removing the

  defect from the system.”9 Id. at 42–43. In other words, although participating in simply

  measuring the defect would not have itself been a violation of federal law or regulations,

  the jury could have reasonably found that Fresquez believed that such an act would have

  amounted to willing and knowing participation in Paz’s goal of removing the defect from

  the TIMS system without actually repairing it.

         5. BNSF’s same-decision defense

         In its second general issue on appeal, BNSF argues that it is also entitled to

  judgment as a matter of law on the merits of Fresquez’s FRSA claim because it

  demonstrated by clear and convincing evidence that it would have terminated Fresquez’s

  employment even in the absence of him engaging in protected activity under the FRSA.

         BNSF made this same argument, both at the conclusion of all the evidence, and

  again in its post-judgment motion for judgment as a matter of law. At the conclusion of

  all the evidence, the district court denied BNSF’s motion for judgment as a matter of law

  on this issue, noting that both Miller and Detlefsen “testified that they relied on . . . Paz’s




         9
           Paz conceded during his testimony at trial that the track defect at issue had been
  in existence for some time, and that he did not need to call Fresquez out to the site of the
  defect to remeasure it. Aplt. App., Vol. VII at 1742. Herzog, who was a direct witness to
  the incident, testified that after Paz asked Fresquez to measure the defect, Fresquez stated
  to Paz, “You’re just trying to prove that this defect isn’t here,” and “You’re trying to
  measure this and say that there’s no defect here when we know there’s a defect here.” Id.
  at 1835.
                                                 44
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022        Page: 45



  testimony to support the insubordination charge, and plaintiff has submitted evidence that

  . . . Paz may have slanted his hearing testimony against the plaintiff and may have been

  dishonest and outright lied during the hearing.” Aplt. App., Vol. X at 2491. In rejecting

  BNSF’s post-judgment motion, the district court stated:

                 BNSF contends that it is entitled to judgment as a matter of law
         because it would have dismissed Fresquez regardless of his claimed
         protected activity because “BNSF has a written rule prohibiting
         insubordination and making it [a] stand-alone dismissible offense.” (ECF No.
         209 at 17.) BNSF argues that it “consistently enforces its rules relating to
         insubordination, and has discharged other employees for violating this rule.”
         (Id.) It further points out that Fresquez’s “dismissal was decided by a senior
         manager and a corporate representative that were far removed from
         [Fresquez’s] alleged protected activities.” (Id.)
                 In response, Fresquez argues that “BNSF did not prove, much less by
         clear and convincing evidence, that Fresquez was insubordinate” and that
         “[t]he jury could infer from the evidence that Paz did not order Fresquez to
         string-line the defect and instead asked Fresquez whether he wanted to
         remeasure the defect, a distinction which Miller conceded is dispositive on
         the issue of whether Fresquez was insubordinate.” (ECF No. 226 at 25.)
         Fresquez likewise contends that BNSF “did not prove that it has terminated
         every other similar situated employee who has questioned a similar order in
         the manner Fresquez questioned Paz’s order,” whereas Fresquez “offered
         evidence of other employees not being fired despite engaging in objectively
         more insubordinate conduct.” (Id. at 26–27.)

                After reviewing the evidence and drawing all inferences in Fresquez’s
         favor, the Court finds that a reasonable jury could conclude that there was
         some ambiguity regarding whether Fresquez was truly insubordinate (or
         whether Paz was searching for a reason to terminate him) and whether BNSF
         would have charged a similarly situated employee with insubordination
         instead of a non-dismissible offense like failure to follow orders.
         Accordingly, the evidence at trial does not require an unambiguous
         conclusion that BNSF has proved its affirmative defense by clear and
         convincing evidence. The Court therefore also denies this portion of BNSF’s
         Rule 50(b) Motion.

  Id., Vol. III at 876–77.

                                              45
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022         Page: 46



         In challenging the district court’s decision, BNSF begins by citing to other cases in

  which courts have “granted judgment as a matter of law to BNSF” on the same-decision

  defense. Aplt. Br. at 33–34. We conclude that those cases are largely irrelevant,

  however, because they involved different sets of facts than are at issue in this case.

         BNSF in turn argues that its PEPA “rules prohibit insubordination” and “treat[] it

  as a stand-alone dismissible offense.” Id. at 34. BNSF further argues that it “followed

  the procedures in the collective bargaining agreement for Fresquez’s disciplinary

  procedure, including through providing a hearing where Fresquez could present witnesses

  and question BNSF’s witnesses.” Id. at 34–35. “The dismissal decision,” BNSF notes,

  “was made by a senior manager [Miller] and a corporate representative [Detlefsen] that

  were far removed from Fresquez’s alleged protected activities.” Id. at 35. BNSF asserts

  that it “consistently enforces its rules relating to insubordination, and has discharged

  other employees for violating this rule.” Id. Finally, BNSF asserts that “Fresquez’s own

  witnesses and experts agree that insubordination is a serious offense at BNSF and in the

  railroad industry generally.” Id.

         BNSF’s arguments, however, ignore key evidence that was presented at trial. It is

  true, to be sure, that BNSF’s PEPA rules expressly prohibit insubordination and treat it as

  a stand-alone dismissible offense. But the evidence presented at trial also established that

  BNSF’s PEPA rules outline a separate offense entitled “failure to comply with

  instructions” that is not a stand-alone dismissible offense. Further, the evidence

  established that in practice the distinction between “insubordination” and “failure to

                                               46
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022        Page: 47



  comply with instructions,” both in their wording and in practice, is unclear and

  subjective, and that this lack of distinction has historically been employed by BNSF’s

  management employees to the disadvantage of certain BNSF employees. For example,

  Staci Moody-Gilbert, the general chairwoman for the Brotherhood of Maintenance Way

  Employees Division, testified that, in her experience assisting BNSF employees who are

  union members, “if you’re a liked employee, . . . you are going to get the failure to

  comply with instruction rule” applied to you, but “[i]f you’re not so well liked” by

  management, “you’re going to get the insubordination rule.” Aplt. App., Vol. VI at 1358.

  In light of this and the other evidence presented at trial, the jury could reasonably have

  found that Paz and Carpenter knowingly chose to charge Fresquez with insubordination,

  rather than failure to comply with instructions, because they were unhappy with him

  calling into question their practice of removing defects from the TIMS system without

  repairing them and therefore knowingly chose to target Fresquez for termination.

         As for the disciplinary hearing procedures cited by BNSF, the collective

  bargaining agreement that existed between BNSF and the union provided that any

  employee who had sixty or more days of service with BNSF could not be disciplined or

  discharged until they were afforded a fair and impartial hearing or investigation. Id. at

  1330. The evidence presented at trial, however, would have allowed the jury to find that

  the hearing process was weighted in favor of BNSF management. To begin with, BNSF

  management determined which employees would testify at the hearing in support of the

  alleged charge and paid only those selected employees for their time appearing at the

                                               47
Appellate Case: 21-1118     Document: 010110766978         Date Filed: 11/10/2022     Page: 48



  hearing. Although the charged employee could request to present his or her own

  witnesses, those BNSF employees were not paid for their time appearing at the hearing.

  A BNSF management employee presided over the hearing and effectively acted as the

  hearing officer. In that role, the presiding BNSF management employee questioned the

  witnesses, ruled on objections, and ultimately prepared written findings of fact. The

  charged BNSF employee could not have legal representation at the hearing, and instead

  had to either proceed pro se or have a union representative (non-lawyer) appear on his or

  her behalf. The presiding BNSF management employee’s findings of fact were

  forwarded to division management employees and BNSF’s Labor Relations Department,

  who determined whether to uphold the alleged charge or remove or reduce the charge. In

  making that determination, the division management employees and the Labor Relations

  Department were limited to the record produced at the hearing.

         As those procedures played out in this case, Carpenter charged Fresquez on May

  5, 2016, with insubordination for allegedly refusing to measure the track defect.

  Carpenter admitted at the trial in this case that he spoke only to Paz before making the

  charge, and did not speak with either Fresquez or Herzog. Carpenter also admitted that it

  was a subjective decision on the part of management whether to charge an employee with

  insubordination or failing to follow instructions. On May 6, 2016, Carpenter sent an

  email to Paz directing him what he should do and say at the hearing on the charge. For

  example, Carpenter stated in his email: “I would answer [the hearing officer’s] initial

  question about what happened by simply saying ‘Employee refused to get tools and

                                              48
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 49



  measure repaired track defect when instructed to do so’.” Aple. App., Vol. V at 1207.

  Carpenter further stated: “[B]e firm about your instructions being clear and direct, not

  light and optional.” Id. Lastly, Carpenter stated:

         Herzog’s statement although not strong does give insight into some potential
         reasons [Fresquez] might use as an excuse for his actions. We’ve not listed
         Herzog as a witness and are not intending to have him at the Hearing which
         is correct but do have the option to call if as things develop, it becomes
         apparent his testimony is needed.

  Id. At the trial in this case, Carpenter conceded that he could not think of any other

  employee who had been discharged for refusing to remeasure a defect, and likewise

  conceded that he did nothing in response to Fresquez’s claim that Paz was trying to

  remove the defect from the TIMS system.

         At the hearing on the insubordination charge, Paz essentially testified as directed

  by Carpenter. Notably, Paz testified at the hearing, in direct opposition to the great

  weight of the evidence that was presented at the trial in this case, that he and Herzog

  could not find any defect and, in turn, that he did not remove the slow order from the

  track. Fresquez also testified and provided his side of the story. According to Fresquez,

  he was the one who initially “brought up the stringlining” because Paz had “made up his

  decision to take the defect off without stringlining it.” Aplt. App., Vol. X at 2630. In

  other words, Fresquez testified that Paz “[b]asically stat[ed] that he ha[d] the right just to

  take off the defect as he please[d]” and that Fresquez “ha[d] to prove the defect [wa]s

  there.” Id. at 2631. Fresquez testified that because of Paz’s statements, he “thought that



                                                49
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022      Page: 50



  it would be pointless to stringline if [Paz] was already going to remove the defect.” Id. at

  2634.

          The hearing record was then sent to Detlefsen, who reviewed the transcript and

  concluded that Paz was telling the truth and Fresquez was lying. The matter then went to

  Miller, who at that time served as the general director for BNSF’s Powder River Division

  and was Carpenter’s supervisor. Like Detlefsen, Miller concluded, based upon reading

  the hearing transcript, that Paz’s testimony at the hearing was credible. He therefore

  decided to discharge Fresquez for insubordination.10

          Considering all of this evidence together, the jury could have reasonably found

  that Paz and Carpenter were looking for a reason to terminate Fresquez’s employment

  because Fresquez refused to go along with their misinterpretation of the applicable

  regulations, was aware of and in fact was calling out Paz’s actions in removing

  unrepaired defects from the TIMS system, and was willing to call the FRA about those

  violations. The jury in turn could have reasonably believed Fresquez’s version of what

  transpired on May 5, 2016, regarding the measurement of the defect, and thus could have

  reasonably found that Paz and Carpenter knowingly used that incident to charge Fresquez

  with the dismissible offense of insubordination. The jury could also have reasonably




          10
             The jury in this case could have reasonably found that Miller did not make an
  objective determination regarding Fresquez’s discipline. Notably, Miller sat through the
  entire trial in this case and testified that nothing he heard during the trial caused him to
  question his decision to discharge Fresquez. Indeed, Miller testified that he would not
  change his decision even if Paz lied during his testimony at the disciplinary hearing.
                                                  50
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 51



  found that Carpenter and Paz knowingly took steps to limit what evidence was presented

  at the disciplinary hearing, and that Paz actually lied at the hearing when he testified

  about what happened on May 5, 2016. Thus, in sum, the jury could have reasonably

  found that the two purported decisionmakers, i.e., Miller and Detlefsen, were not in fact

  independent at all, and that their decisions were significantly impacted by the actions and

  misconduct of Paz and Carpenter. In other words, we agree with Fresquez that the

  evidence presented at trial would have allowed the jury to reasonably find “that the

  insubordination charge used to justify [his] termination was false, pretextual, and

  motivated by discriminatory animus.” Aple. Br. at 59.

         For all of these reasons, we conclude that BNSF has failed to demonstrate by clear

  and convincing evidence that it would have discharged Fresquez from his position even

  absent his involvement in activities that are protected under § 20109.

  B. Is BNSF entitled to a new trial due to the district court’s admission of character
     evidence and/or other allegedly prejudicial evidence?

         In its third issue on appeal, BNSF argues that it is entitled to a new trial because

  the district court erroneously admitted improper character evidence and other highly

  prejudicial evidence. In support, BNSF asserts that “Fresquez’s [trial] strategy was to

  distract the jury with irrelevant allegations of wrongdoing on the part of Carpenter and

  Paz,” and he “spent the better part of a week attempting to prove that they intentionally

  violated federal regulations, falsified records by removing defects from the system that




                                               51
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022      Page: 52



  had not been repaired, and pressured subordinates to misreport defects.”11 Aplt. Br. at

  37. BNSF in turn asserts that Fresquez “also chose to offer evidence having no

  reasonable relationship to the facts in this case in an effort to prejudice the jury against

  BNSF.” Id. That evidence, BNSF asserts, related to Paz and included “allegations of

  unlawful environmental contamination and forging documents, in both cases 17 months

  after Fresquez’s discharge.” Id. at 15. BNSF asserts that this “was improper character

  evidence, highly prejudicial, and very likely affected the verdict, thus warranting a new

  trial.” Id.

         1) Standard of review

         “We review for abuse of discretion a district court’s denial of a rule 59(a) motion

  for new trial.” Stroup v. United Airlines, Inc., 26 F.4th 1147, 1168 (10th Cir. 2022)

  (quotation marks omitted). “Likewise, when the issue of whether to grant a new trial

  hinges on the admissibility of evidence,” we review for abuse of discretion the admission

  of the challenged evidence. Id. (quotation marks and brackets omitted). It is well




         11
           We note that the allegations that BNSF now refers to as a “distraction” were
  consistently alleged by Fresquez as a central part of his claim of retaliation against
  BNSF. For example, in the final pretrial order, Fresquez described his claims, in
  pertinent part, as follows: “Fresquez long suspected that his supervisor’s supervisor—
  Mark Carpenter—and some of the supervisors under Carpenter were circumventing
  federal regulations regarding when damaged track needed to be taken out of service or
  have the speed limit on them reduced,” and “Fresquez continued objecting to [their]
  circumvention of the federal regulations regarding rail safety, to the point [where]
  Carpenter and his right-hand man—Mike Paz—resorted to accusing Fresquez of being
  insubordinate and terminate[d] him for it.” Aplt. App., Vol. I at 64–65.
                                               52
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 53



  established that “evidentiary rulings are within the sound discretion of the district court.”

  Id. (quotation marks omitted). Consequently, “we will reverse only upon a definite and

  firm conviction that the lower court made a clear error of judgment or exceeded the

  bounds of permissible choice in the circumstances.” Id. (quotation marks and brackets

  omitted).

         2) Procedural history of the issue

         Prior to trial, BNSF filed a motion in limine to exclude what it asserted was

  improper character evidence regarding alleged unrelated misconduct. In the motion,

  BNSF alleged that Fresquez “intend[ed] to introduce at trial evidence that his supervisor

  [Paz] engaged in misconduct separate and apart from his dismissal, including allegations

  that” Paz: (a) “[a]t some point in 2016 . . . was accused of not completing employee

  safety interviews but saying that he had”; (b) “surreptitiously recorded a safety briefing”

  in August 2016; (c) “improperly filled a ditch or culvert with contaminated soil” in “2016

  or 2017”; and (d) allegedly failed to “fully or properly repair track defects” in or around

  July 2017. Aplt. App., Vol. I at 108–09. BNSF argued that “[n]one of this alleged

  misconduct ha[d] anything to do with [Fresquez’s] allegations in this case,” and that Paz

  “denie[d] engaging in the misconduct.” Id. at 109. The district court deferred ruling on

  BNSF’s motion in limine until trial.

         During the trial, Fresquez presented testimony from David Dunn, a BNSF

  employee who worked as a division assistant roadmaster under Carpenter. Dunn thus had

  the same title and responsibilities as Paz, knew and was familiar with Paz, and also

                                               53
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022       Page: 54



  occasionally supervised Fresquez. Dunn testified, in pertinent part, that he twice reported

  Paz to BNSF for violating safety rules and regulations. On one of those occasions, Dunn

  testified, he reported that Paz was dumping toxic soil into a waterway, which Dunn

  believed was a violation of federal law. BNSF objected to Dunn’s testimony on this

  point, arguing that it “ha[d] nothing to do with . . . Fresquez.” Id., Vol. VIII at 1926. The

  district court overruled the objection, noting that it “s[aw] some tangential relevance” to

  the testimony. Id.

         Dunn subsequently testified on direct examination that one of his and Paz’s

  responsibilities was to conduct annual safety interviews with the union-level employees

  they supervised. Dunn testified that he became concerned on one occasion that Paz had

  failed to conduct his required safety interviews, but that Paz had nevertheless reported to

  BNSF that he had completed those interviews. Dunn testified that he spoke with some of

  the employees who Paz was responsible for interviewing and they all “said they had not

  had any interaction with . . . Paz about their safety annual interview[s].” Id. at 1936.

  According to Dunn, he raised that concern with his manager.

         BNSF renewed its objection to this portion of Dunn’s testimony, and the district

  court again noted that it saw some relevance to the testimony:

                The problem with [BNSF’s] argument is that I think that this
         testimony has some relevance to the culture that existed at the railroad. And
         I don’t think it’s limited to July of 2017. I think it just shows Mr. Paz’s
         conduct in the workplace. And even though it’s some months after Mr.
         Fresquez was terminated, it relates to the same kind of work in a similar
         environment. And this witness is someone who worked with both Paz and
         Fresquez.

                                               54
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 55



               So what I’m going to do is say that under 403 the probative value
         outweighs prejudicial effect.

  Id. at 1932–33.

         BNSF attempted to rebut Dunn’s testimony by presenting testimony from Dane

  Freshour, the regional director of human resources for BNSF’s north region. Freshour

  testified, in pertinent part, that BNSF’s human resources department had received a

  complaint that Paz had not completed his annual safety interviews during 2017.

  According to Freshour, his department investigated the complaint by questioning both

  Paz and the employees he was supposed to have interviewed, and the department

  ultimately concluded that Paz had completed those interviews.

         Following the district court’s entry of judgment in favor of Fresquez, BNSF filed a

  motion for new trial. In that motion, BNSF argued, in pertinent part, that the district

  court’s admission of Dunn’s testimony about the toxic soil and employee safety interview

  issues, along with testimony from other witnesses, “permitted [Fresquez] to distract the

  jury from his own lack of protected activity and instead base their verdict on the

  perceived wrongdoing of . . . Carpenter and . . . Paz.” Id., Vol. III at 714. BNSF argued

  that “this evidence was irrelevant,” “unduly prejudicial, “and/or improper character

  evidence.” Id. at 716.

         The district court denied BNSF’s motion for new trial and concluded, “after

  reviewing the challenged . . . evidentiary rulings, . . . that BNSF ha[d] failed to establish




                                                55
Appellate Case: 21-1118       Document: 010110766978          Date Filed: 11/10/2022       Page: 56



  that the . . . evidentiary rulings substantially and adversely affected its rights such that a

  new trial [wa]s necessary.” Id. at 889.

         3) Analysis

         BNSF argues in its appeal that “[t]he only point of” this challenged “evidence was

  to impugn the character of” Paz in order “to suggest that he was a law violator, a rule

  violator, and dishonest on matters other than concerning track defects, thus suggesting

  that he must have been so with respect to track defect issues as well.” Aplt. Br. at 39.

  Consequently, BNSF argues, the “evidence falls squarely within Rule 404’s

  prohibitions.” Id. at 40. BNSF in turn argues that “[t]he evidence was . . . highly

  prejudicial” because “[t]he result was that the jury heard inflammatory testimony labeling

  a key player in the case as having engaged in illegal environmental dumping.” Id. at 40–

  41. BNSF also argues that this evidence “improperly bolstered Fresquez’s other attacks

  on Paz concerning track defects and painted him as a rogue manager.” Id. at 42. Indeed,

  BNSF argues, “[t]hat evidence may well explain the jury’s finding of retaliation

  notwithstanding the lack of evidence of cognizable protected activity as well as the

  grossly excessive award of compensatory damages.” Id.

         Federal Rule of Evidence 404(b)(1) provides that “[e]vidence of any other crime,

  wrong, or act is not admissible to prove a person’s character in order to show that on a

  particular occasion the person acted in accordance with the character.” But Rule

  404(b)(2) also provides that such evidence “may be admissible for another purpose, such

  as proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

                                                56
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 57



  mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). “This list of permissible uses is

  illustrative, not exhaustive,” and thus “[t]he rule admits all other-act evidence except that

  tending to prove only propensity.” United States v. Armajo, 38 F.4th 80, 84 (10th Cir.

  2022). “A valid purpose under Rule 404(b) is not the end of the story, however.” Id.

  “Even otherwise relevant evidence may be subject to exclusion under Rule 403, which

  provides that evidence may be excluded if its probative value is substantially outweighed

  by a danger that it will lead to unfair prejudice, confusion of the issues, or wasted time.”

  Id. (citing Fed. R. Evid. 403).

         We conclude that the district court did not abuse its discretion in determining that

  this challenged testimony from Dunn was relevant. To be sure, the testimony concerned

  allegedly wrongful conduct by Paz that occurred after Fresquez was terminated from his

  position. Nevertheless, as the district court explained on the record in admitting the

  evidence, the testimony was relevant because it showed Paz’s general mode of operating

  in the BNSF workplace and, in turn, the type of work environment that he created, with

  Carpenter’s approval. Although BNSF suggests otherwise, Fresquez presented

  significant evidence that Paz, sometimes at Carpenter’s direction and most certainly with

  his express or implicit approval, routinely ignored applicable federal safety regulations

  relating to track defects. More specifically, that evidence established that Carpenter

  openly disputed and defied the well-accepted interpretation of the federal safety

  regulations requiring non-class specific track defects to be repaired within thirty days,

  and that Paz adopted the same stance by failing to timely require such defects to be

                                               57
Appellate Case: 21-1118     Document: 010110766978          Date Filed: 11/10/2022        Page: 58



  repaired or, alternatively, by removing those defects from the TIMS system without

  repairing them. The evidence presented by Fresquez also established that Paz created an

  atmosphere of intimidation among the union-level employees he supervised, specifically

  encouraging his supervisees to ignore the applicable safety regulations and effectively

  ostracizing or punishing those employees who stood up to him. It was undoubtedly all of

  this evidence that led the district court to conclude that Dunn’s testimony regarding Paz’s

  potential dumping of toxic soil and failure to conduct annual safety interviews was

  relevant for purposes of showing “the culture that existed at the railroad” under his

  supervision. Aplt. App., Vol. VIII at 1932.

         We further conclude that the district court did not abuse its discretion in balancing

  the testimony’s probative value against its prejudicial effect. Indeed, in our view, BNSF

  has greatly overstated the potential prejudicial impact of the challenged testimony by

  Dunn. Dunn’s testimony on the toxic soil and annual safety review issues was very brief.

  Further, the two alleged instances of improper conduct that Dunn testified to were not

  more egregious in nature than the wrongful conduct that Fresquez and other witnesses

  described when they testified about Paz removing defects from the TIMS system and

  otherwise ignoring federal safety regulations regarding track defects.

         Because the district court did not err in admitting the challenged testimony by

  Dunn, we conclude that the district court did not abuse its discretion in denying BNSF’s

  motion for new trial.



                                                58
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022       Page: 59



  C. Did the district court err in denying BNSF’s combined request for a new trial on the
     issue of compensatory damages or, in the alternative, a remittitur of compensatory
     damages?

         In its fourth issue on appeal, BNSF argues that the district court abused its

  discretion in denying BNSF’s combined request for a new trial on the issue of

  compensatory damages or, in the alternative, a remittitur of compensatory damages. In

  support, BNSF asserts that “[t]he jury awarded Fresquez $800,000 in compensatory

  damages based on thin evidence of claimed emotional distress that was no more than

  ‘garden-variety’ distress.” Aplt. Br. at 154. “That amount,” BNSF asserts, “is grossly

  excessive so [this] Court should order a substantial remittitur.” Id.

         1) Standard of review

         As previously noted, “we review for abuse of discretion a district court’s denial of

  a rule 59(a) motion for new trial.” Stroup, 26 F.4th at 1168 (quotation marks omitted).

  Likewise, “[w]e review a trial court’s decision to deny remittitur of compensatory

  damages for abuse of discretion.” Burke v. Regalado, 935 F.3d 960, 1035 (10th Cir.

  2019). “As the reviewing court, we must view the evidence in the light most favorable to

  the prevailing party.” Id. (quotation marks omitted).

         “To determine whether remittitur is appropriate, courts must evaluate whether the

  evidence supports the verdict.” Id. “The jury has wide latitude to choose an award based

  on the evidence.” Id. (quotation marks and brackets omitted). “Remittitur is appropriate

  only when the jury award is so excessive . . . as to shock the judicial conscience and to



                                               59
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022       Page: 60



  raise an irresistible inference that passion, prejudice, corruption or another improper

  cause invaded the trial.” Id. (quotation marks omitted).

         2) Procedural history of the issue

         In the final pretrial order, Fresquez alleged, in pertinent part, that he was entitled

  “to his wage and benefit loss, in an amount to be determined by the jury,” “front pay in

  lieu [of reinstatement] in an amount to be recommended by the jury and decided by the

  Court,” and “compensatory damages for garden-variety emotional distress in an amount

  to be determined by the jury.” Aplt. App., Vol. I at 68. The district court subsequently

  concluded that it would determine the amount of front and back pay.

         During the trial, Fresquez testified about his son, who was born shortly after

  Fresquez began working for BNSF. Fresquez testified that he is the primary care

  provider for his son. Fresquez also testified that his son has various health issues that are

  expensive to deal with, and that, as a result, the health insurance plan that was provided

  to him by BNSF was important. According to Fresquez, the termination was “extremely

  hard” on him and “really stressful.” Id., Vol. VI at 1517. Fresquez testified that it forced

  him “to find new jobs,” and that the employee benefits at those new jobs were “not as

  good” as those he received from BNSF. Id. Fresquez’s counsel asked him on direct

  examination if the termination “[h]a[d] . . . changed who [he] [was] as a person?” Id.

  Fresquez testified that it had, and he proceeded to explain: “I don’t sleep no more,” “[m]y

  stress levels are out the door,” and “I got fat.” Id. at 1518. Fresquez further testified that

  when he worked for BNSF, he coached a youth baseball team, but that the stress of the

                                                60
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022      Page: 61



  termination caused him to quit coaching. Fresquez also testified that the stress of the

  termination had affected his enjoyment of everything in his life.

         During cross-examination by BNSF’s counsel, Fresquez conceded that he had not

  seen a mental health provider for counseling following the termination of his position at

  BNSF. BNSF’s counsel also asked Fresquez about his decision to quit coaching the

  youth baseball team and when that occurred. Fresquez admitted that he “[c]oached for

  two years” after his termination, but that the stress of the situation “really took a toll on”

  him and he “started coaching the way [he] didn’t want to be coaching,” so he “decided

  [he] no longer wanted to coach.” Id., Vol. VII at 1622. Lastly, BNSF’s counsel asked

  Fresquez about health insurance coverage for his son. Fresquez testified that he was able

  to keep the BNSF-provided health insurance for approximately five months following his

  termination, and that after that time his son “went on his mother’s health insurance” plan.

  Id. at 1624.

         During the closing arguments, Fresquez’s counsel reminded the jury: “You heard

  that [Fresquez’s] son . . . was born two days” after Fresquez began working for BNSF

  “and that because of [his son’s] health conditions, benefits were very important to him.

  Not to mention, [Fresquez] is the primary care provider for his son, and so the wages

  were also important.” Id., Vol. X at 2525. Later during the closing argument, Fresquez’s

  counsel discussed the issue of damages:

               So now let’s talk about Fresquez’s damages. [Fresquez] is entitled to
         wage loss, emotional distress, and punitive damages. His wage loss and


                                                61
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022          Page: 62



         benefit loss . . . from the time he was fired until the time he retires is
         $1,522,527.

                [Defense counsel objected, arguing that evidence of Fresquez’s wage
         loss “ha[d] been specifically excluded,” and the district court sustained the
         objection]

                 So you are wondering . . . why are you putting up his wage loss if the
         Court’s going to decide that? Here’s why. A good rule of thumb for
         emotional distress damages is twice his wage and benefit loss. And here’s
         the reason why. The reason lawyers use this is as follows: One-third of your
         life, eight hours a day, is spent at work. And you work so that the other two-
         thirds of your life is enjoyable. So when you are fired, when you are treated
         the way [Fresquez] was treated, when you are deprived of benefits, it bleeds
         over into those two-thirds. So a rule of thumb is the emotional distress
         damages should be double your wage loss, two-thirds of the time compared
         to one-third of the time. But there’s no science to this. Maybe it’s half that
         amount. Maybe it’s what his wage loss is. Maybe it’s half that amount.
         There’s no real science to this.

                 You guys know what it’s like to have to all of a sudden worry about
         your seniority, whether you are going to have a job, start a new career after
         a decade, to worry about your son’s benefits and whether you are going to be
         able to afford his treatment, to tell your son you were fired for doing the right
         thing, to be so stressed out and unable to sleep at night. You stop liking the
         things you used to enjoy, like coaching baseball. You guys know what it’s
         like to tell your son, Hey, you need to eat at Grandma’s because I don’t know
         the next time I can afford food.

                There’s no science to this. So the rule of thumb, double wage loss.
         Maybe it’s equal to wage loss. Maybe it’s half that amount. You guys talk
         about it. It’s for you to decide.

  Id. at 2555–56.

         BNSF’s counsel also discussed the issue of damages during his closing argument,

  stating as follows:

                  Ladies and gentlemen, [Fresquez’s counsel] just asked you to award
         . . . Fresquez $3 million for this emotional distress, $3 million, for emotional

                                                62
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022         Page: 63



         distress that has affected him in really one way that he talked about. He can’t
         coach baseball, meaning he’s not the head coach for the baseball team.
         Hasn’t sought counseling. Hasn’t gone and seen a therapist. The emotional
         distress hasn’t been so bad that he’s attempted to do anything about it, but
         it’s so bad that you-all should award him $3 million? So that’s the damages
         case.

  Id. at 2584.

         At the conclusion of all the evidence, the district court instructed the jury as

  follows regarding its determination of compensation for the losses that Fresquez suffered

  as a result of his termination:

                If you find in favor of the Plaintiff on his retaliation claim, then you
         must determine an amount that is fair compensation for the Plaintiff’s losses.
         You may award compensatory damages for injuries that the Plaintiff proved
         by a preponderance of the evidence were caused by the Defendant’s wrongful
         conduct. The damages that you award must be fair compensation, no more
         and no less.

                In calculating compensatory damages, you should not consider any
         back pay or front pay that the Plaintiff lost. The award of back pay and front
         pay, should you find the Defendant liable on the Plaintiff’s claim, will be
         calculated and determined by the Court.

                The Plaintiff claims damages for any emotional distress, pain,
         suffering, inconvenience, or mental anguish that the Plaintiff experienced as
         a consequence of his termination by the Defendant. No evidence of monetary
         value of such intangible things as pain and suffering has been, or need be,
         introduced into evidence. There is no exact standard for setting the
         compensation to be awarded for these elements of damages. Any award you
         make should be fair in light of the evidence presented at trial.

               In determining the amount of any damages you decide to award, you
         should be guided by common sense. You must use sound judgment in fixing
         an award of damages, drawing reasonable inferences from the facts in
         evidence. You may not award damages based on sympathy, speculation, or
         guesswork. On the other hand, the law does not require that the Plaintiff


                                               63
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022      Page: 64



         prove the amount of his losses with mathematical precision, but only with as
         much definiteness and accuracy as circumstances permit.

  Id., Vol. I at 282 (Instruction No. 21).

         The jury, after deliberating, found that Fresquez “prove[d] by a preponderance of

  the evidence that he should be awarded compensatory damages for emotional distress,

  pain, suffering, inconvenience, or mental anguish,” and it awarded Fresquez $800,000 in

  such damages. Id., Vol. I at 295.

         In its post-judgment motion for new trial, BNSF argued, in pertinent part, that it

  was entitled to a new trial or a remittitur on the issue of compensatory damages. BNSF

  argued that “[t]he jury’s award of $800,000 in compensatory damages [wa]s against the

  weight of the evidence and excessive.” Id., Vol. III at 720. BNSF noted that “[t]he only

  evidence in support of the compensatory damages award [wa]s [Fresquez]’s testimony

  that he: (1) is making less money and finding a new job was really hard on him and his

  family . . . ; (2) he does not sleep much and has gained a lot of weight . . . ; and (3) he

  quit coaching competitive youth baseball after he was dismissed because of the stress.”

  Id. at 720–21. BNSF noted, however, that Fresquez admitted on cross-examination “that

  he ha[d] not gone to see a mental health provider for counseling for depression” and

  “continued to assist with [some baseball] coaching.” Id. at 721.

         In a written order denying BNSF’s motion for new trial, the district court

  specifically addressed the issue of compensatory damages:

               Although BNSF speculates that the jury’s verdict “appears to be based
         on improper arguments of counsel and an intent to punish . . . rather than a

                                                64
Appellate Case: 21-1118     Document: 010110766978          Date Filed: 11/10/2022        Page: 65



         reasoned consideration of the evidence” (ECF No. 210 at 17), BNSF offers
         scant evidence that the jury acted out of passion or prejudice against BNSF
         instead of based on Fresquez’s testimony regarding his non-economic
         damages. While the Court recognizes that Fresquez did not describe his
         emotional distress in the most graphic or descriptive terms, he clearly
         described that the stress from his termination had affected him in significant
         ways. The events giving rise to this litigation changed who he is as a person
         by causing him to feel stress about feeding his son, affecting his ability to
         sleep, causing him to gain weight, and causing him to quit taking part in
         activities that he loved. The Court will not substitute its own judgment for
         that of the jury regarding the appropriate amount of compensatory damages,
         particularly absent any evidence that the jury acted with passion, prejudice,
         or another improper cause. See McInerney v. United Air Lines, Inc., 463 F.
         App’x 709, 723 (10th Cir. 2011) (affirming $300,000 award for
         compensatory damages where plaintiff testified that her discharge left her
         crying for weeks with bouts of depression, caused her to have trouble
         sleeping, had an effect on her home life and caused her to lose confidence).
         Because the Court cannot conclude that the jury’s award is unsupported by
         evidence or contrary to reason, BNSF’s request . . . that the Court grant
         judgment as a matter of law or order a new trial as to compensatory damages
         is denied.

  Id. at 879–80.

         3) Analysis

         Viewing the evidence presented at trial in the light most favorable to Fresquez, we

  conclude that the jury could readily have found that: (a) the termination of Fresquez’s

  employment with BNSF caused him severe emotional distress, due both to being

  terminated under false pretenses and because it forced him to have to search for other

  available work, all of which offered lower pay and lesser benefits than the position he

  held with BNSF; (b) the termination of Fresquez’s employment with BNSF resulted in

  Fresquez losing his BNSF-provided health insurance benefits, and in turn caused his son

  to have to turn to his mother’s health insurance policy for coverage for his health

                                              65
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022     Page: 66



  conditions; and (c) the stress that resulted from the termination of his employment caused

  Fresquez to gain a significant amount of weight and diminished his overall enjoyment in

  the daily activities of life, including coaching his son’s baseball team.

         To be sure, Fresquez admitted to never having seen a therapist to deal with the

  stress caused by his termination, and, in turn, he presented no expert testimony regarding

  his emotional distress. Nevertheless, the jury could have decided, consistent with the

  closing arguments of Fresquez’s counsel, to award Fresquez an amount of damages for

  emotional distress that was approximately half of his estimated wage and benefit loss.12

  As Fresquez’s counsel outlined in his closing arguments, this methodology, which BNSF

  has never objected to, essentially awarded Fresquez compensatory damages for the

  diminishment in the value of his free time that was caused by the stress of his

  termination, and the effects of that termination on his income and the well-being of

  himself and his son. Ultimately, we cannot say, given all of the evidence that was

  presented at trial, that the jury’s award was so excessive as to shock the judicial

  conscience.

         We therefore conclude that the district court did not abuse its discretion in denying

  BNSF’s motion for new trial on this issue, or in denying BNSF’s alternative request for a




         12
            Although BNSF’s counsel objected to Fresquez’s counsel’s estimate of
  Fresquez’s wage and benefit loss, they did not otherwise object to the methodology that
  Fresquez’s counsel proposed the jury use to determine the damages for emotional
  distress.
                                              66
Appellate Case: 21-1118        Document: 010110766978         Date Filed: 11/10/2022      Page: 67



  remittitur. See Wooten v. BNSF Ry. Co., 819 F. App’x 483, 487 (9th Cir. 2020)

  (affirming jury’s compensatory damages award of $500,000 for emotional distress to

  plaintiff in FRSA case who was wrongfully portrayed as liar, and subsequently

  terminated, by BNSF). See also Wooten v. BNSF Ry. Co., 387 F. Supp. 1078 (D. Mont.

  2019).

  D. Is BNSF entitled to judgment as a matter of law as to punitive damages?

           In its fifth issue on appeal, BNSF argues that it is entitled to judgment as a matter

  of law on the issue of punitive damages. BNSF argues in support that “Fresquez . . . did

  not prove that BNSF engaged in conduct sufficient to hold the corporation liable for

  punitive damages.” Aplt. Br. at 48. BNSF notes that “[t]here is no dispute that Detlefsen

  and Miller were the employees who made the dismissal decision,” and it argues “there

  [wa]s no evidence whatsoever that Detlefsen or Miller engaged in conduct warranting

  punitive damages.” Id. at 49.

           1) Standard of review and applicable law

           As we have noted, we review de novo a district court’s denial of a motion for

  judgment as a matter of law, applying the same standards as the district court. Bimbo

  Bakeries, 29 F.4th at 640. A court may enter judgment as a matter of law only when the

  nonmovant has been fully heard on an issue and there is no legally sufficient evidentiary

  basis for a reasonable jury to find for the nonmovant on that issue. Id. In reviewing a

  district court’s denial of a motion for judgment as a matter of law, we draw all reasonable

  inferences in favor of the nonmoving party, and we will reverse the district court only if

                                                 67
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022      Page: 68



  the evidence points but one way and is susceptible to no reasonable inferences supporting

  the nonmovant. Id. at 641.

         The “Remedies” provision of § 20109 of the FRSA states, in relevant part, that

  “[r]elief . . . may include punitive damages in an amount not to exceed $250,000.”

  49 U.S.C. § 20109(e)(3).

         2) Procedural history of the issue

         In his complaint, and later in the final pretrial order, Fresquez alleged that he was

  seeking punitive damages against BNSF under the FRSA. At trial, Fresquez’s counsel

  asked the jury, during closing arguments, to award Fresquez $250,000 in punitive

  damages. Fresquez’s counsel argued that this amount was “necessary to show BNSF . . .

  retaliation is not okay” and “enough to get . . . Miller to finally investigate, to go out and

  look at that defect.” Aplt. App., Vol. X at 2556–57. Lastly, Fresquez’s counsel told the

  jury: “And I will have you note, even if you added all of the wage loss that we have

  requested and the punitive damages, that’s less than 10 hours of BNSF’s profit, less than

  they will make today.” Id. at 2557. BNSF’s counsel, in his closing argument, asserted

  that BNSF had acted in good faith and “ha[d] all the right policies” in place. Id. at 2584.

         The district court gave the jury the following instruction regarding their

  determination of punitive damages:

             In addition to the damages mentioned in other instructions, the law
       permits the jury under certain circumstances to award punitive damages. The
       purpose of an award of punitive damages is to punish a wrongdoer for
       misconduct, and also to provide a warning to others.


                                                68
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022          Page: 69



               You may award punitive damages if you find the Plaintiff has proved
       by a preponderance of the evidence that the Defendant acted with reckless or
       callous disregard of the Plaintiff’s right to be free from retaliation for engaging
       in a protected activity. The Defendant acted with reckless or callous disregard
       if the Plaintiff proved by a preponderance of the evidence that the Defendant’s
       employees who made the decision to terminate the Plaintiff’s employment
       knew that the termination was in violation of the law prohibiting retaliation,
       or acted with reckless or callous disregard of that law.

               In deciding the amount of punitive damages, you may consider the
       following:
            1. The offensiveness of the conduct;
            2. The amount needed, considering the Defendant’s financial condition,
                to prevent the conduct from being repeated; and
            3. Whether the amount of punitive damages bears a reasonable
                relationship to the actual damages awarded.

             However, you may not award punitive damages if the Defendant has
       proved by a preponderance of the evidence that the retaliatory actions by the
       Defendant’s employees were contrary to the Defendant’s good faith efforts to
       comply with the FRSA by implementing and enforcing policies and programs
       designed to prevent unlawful retaliation.

  Id., Vol. I at 284–85 (Instruction No. 23).

         The jury, after deliberating, found that Fresquez had proven by a preponderance of

  the evidence that BNSF acted with reckless or callous disregard of his right to be free

  from retaliation for engaging in a protected activity, and it awarded Fresquez $250,000 in

  punitive damages. Id. at 295.

         Following the district court’s entry of final judgment, BNSF filed a combined

  motion for new trial and judgment as a matter of law that addressed, in pertinent part, the

  jury’s award of punitive damages. On March 8, 2021, the district court issued a written

  order denying BNSF’s motion. With respect to the issue of punitive damages, the district


                                                69
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 70



  court noted that “BNSF [wa]s implicitly asking the Court to view the evidence in [its]

  favor, instead of Fresquez’s favor, . . . notwithstanding certain evidence regarding

  BNSF’s efforts to comply with the FRSA.” Id., Vol. III at 881. The district court noted

  that “the jury . . . heard testimony that BNSF ha[d] a culture that disregard[ed] railroad

  safety rules and employee rights.” Id. The district court also noted that “even though

  Detlefsen reviewed the investigatory transcript, which contained Fresquez’s complaint

  that he was being retaliated against, she did little to investigate Fresquez’s claim” that

  Paz was acting illegally and had retaliated against Fresquez for calling out that conduct.

  Id.

         3) Analysis

         BNSF argues in its appeal “that Detlefsen and Miller were the employees who

  made the dismissal decision,” and that “there is no evidence whatsoever that Detlefsen or

  Miller engaged in conduct warranting punitive damages.” Aplt. Br. at 49. BNSF also

  argues that, even if there was a work culture in place in Denver that disregarded safety

  rules and employee rights, “such evidence would not in any event support the punitive

  damages award.” Id. at 50.

         We reject BNSF’s arguments. Although BNSF repeatedly asserts that Detlefsen

  and Miller were the decisionmakers in this case, the jury could have reasonably found, as

  we have already explained, that the entire charge and investigatory process was

  effectively guided and controlled by Carpenter and Paz. This began with the precise

  BNSF policy provision that Carpenter and Paz decided to charge Fresquez with violating,

                                               70
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022        Page: 71



  i.e., a violation that, if proven, automatically resulted in the termination of Fresquez’s

  employment, and in turn the manner in which they presented evidence at the hearing on

  the charge. The jury could have reasonably found that Paz repeatedly lied during that

  hearing, and that Detlefsen and Miller in turn relied on that false testimony in making

  their decision to terminate Fresquez’s employment. Relatedly, the jury could have

  reasonably found that Detlefsen has always upheld charges leveled by BNSF

  management and never found in favor of a union employee. We also agree with the

  district court that the jury could reasonably have found that Carpenter and Paz created

  and promoted a workplace culture that encouraged the flouting of federal safety

  regulations, and openly discouraged employees, by way of intimidation and fear of

  reprisal, from objecting to these practices, all for the purpose of allowing trains to

  continue to run on tracks that contained defects. Notably, the evidence presented at trial

  by Fresquez also would have allowed the jury to reasonably find that taking tracks out of

  service reduces a railroad’s profits, and that, because of that, BNSF’s managers were

  effectively motivated to misreport or underreport track defects. Finally, the jury could

  have reasonably found, based upon the evidence presented by Fresquez, that in 2016

  BNSF earned a profit of approximately $4 billion dollars. In light of all of this evidence,

  we have little trouble concluding that there was a legally sufficient evidentiary basis for

  the jury in Fresquez’s case to find for Fresquez on the issue of punitive damages, and in

  turn to award him the statutory maximum amount of punitive damages.



                                                71
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022      Page: 72



  E. Did the district court err in awarding Fresquez ten years’ worth of front pay?

         In its final issue on appeal, BNSF argues that the district court abused its

  discretion by awarding Fresquez ten years’ worth of front pay. In support, BNSF makes

  two distinct arguments. First, BNSF argues that the “front pay” that the district court

  purported to award Fresquez was “actually a damages judgment for loss of future earning

  capacity.” Aplt. Br. at 51. Second, BNSF argues that the district court awarded an

  amount of front pay that was larger than the court’s equitable jurisdiction and the record

  permitted.

         1) Standard of review

         Where, as here, a district court awards front pay as an equitable remedy in an

  action filed under an applicable federal law, we review the district court’s award for

  abuse of discretion. See Tudor, 13 F.4th at 1040 (reviewing front pay award in action

  brought by former professor against state university under Title VII); Hayes v. SkyWest

  Airlines, Inc., 12 F.4th 1186, 1204 (10th Cir. 2021) (reviewing front pay award in action

  brought by former employee against employer under the Family and Medical Leave Act

  and Americans with Disabilities Act); Whittington v. Nordam Grp., Inc., 429 F.3d 986,

  1001 (10th Cir. 2005) (reviewing front pay award in action brought by former employee

  against employer under the Age Discrimination in Employment Act). “The district

  court’s discretion encompasses both whether to award front pay and the amount of the

  award.” Hayes, 12 F.4th at 1204. “Because determining a front pay award requires the

  district court to predict future events and consider many complicated and interlocking

                                               72
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 73



  factors, we review such awards with considerable deference.” Whittington, 429 F.3d at

  1001 (quotation marks omitted).

         2) Procedural history of the issue

         Fresquez, in his complaint, sought “reinstate[ment] . . . to the same position he

  held when he was terminated,” as well as “such other relief as the Court deems just and

  equitable.” Aplt. App., Vol. I at 30–31. In the final pretrial order, Fresquez modified his

  request slightly, stating that he was entitled to “reinstatement with the at-issue discipline

  expunged and the seniority he would have had but for the at-issue discipline” or,

  alternatively, “if the [district court] determines that reinstatement is impractical, which

  Fresquez believes is the case, front pay in lieu in an amount to be recommended by the

  jury and decided by the [c]ourt.” Id. at 68.

         Prior to trial, the district court determined that the issues of back pay and front pay

  were equitable remedies to be decided by the court. Consequently, at trial, the jury was

  not asked to determine back pay or front pay. After the jury returned its verdict, the

  district court encouraged the parties to attempt to reach an agreement on the issues of

  back pay and front pay and, if necessary, to request a hearing on those issues. The

  parties, however, were unable to reach an agreement on those issues.

         As a result of this impasse, Fresquez moved for an award of back pay and front

  pay. Fresquez asked for “an award of backpay in the amount of $183,821, with interest,

  and frontpay in the amount of $1,338,706, with interest, for a combined total award for

  lost wages and benefits in the amount of $1,522,527, with interest.” Id., Vol. II at 305.

                                                 73
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022      Page: 74



  BNSF responded to Fresquez’s motion and asked that his “wage loss instead be limited to

  the difference between what he would have made at BNSF based on his actual wages and

  what he could have made with reasonable efforts to mitigate his damages for a reasonable

  period following his termination.” Id. at 384.

         The district court held a hearing on the issues of back pay and front pay. Fresquez

  testified and also presented testimony from his expert witness, Jeffrey Opp, regarding

  proposed calculations for the back pay and front pay. BNSF presented testimony from a

  vocational expert, Cynthia Bartmann, regarding Fresquez’s employability, estimated

  wages, and how long it should have taken Fresquez to find work following the

  termination of his employment with BNSF.

         On November 4, 2019, the district court issued an order granting in part, denying

  in part, and taking under advisement in part, Fresquez’s motion for back pay and front

  pay. The district court concluded that “granting front pay until 2045 [when Fresquez

  would reach the retirement age of 60] would surely result in a windfall to Fresquez,” but

  it also “conclude[d] that granting front pay for only two or three years would result in an

  unwarranted and unmerited windfall to BNSF.” Id. at 438. The district court thus

  concluded that, “[g]iven [Fresquez’s] intent to stay with the company for the long term,

  but also factoring in his youth, his opportunities for a significant, if not comparable, wage

  and benefits package as a building inspector, as well as his disciplinary history,” that he

  “would likely have remained at BNSF for an additional ten years.” Id. at 438–39. The

  district court therefore “f[ound] that Fresquez [wa]s entitled to ten years of front pay from

                                               74
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022     Page: 75



  the date of the jury verdict.” Id. at 439. The district court rejected BNSF’s argument that

  Fresquez failed to make reasonable efforts to mitigate his damages. The district court

  also rejected BNSF’s argument that the court was limited to “simply determin[ing] the

  length of the front pay period” and lacked authority to “award a specific dollar amount

  for front pay.” Id. at 445–46. The district court ordered the parties “to submit

  simultaneous supplemental briefing . . . on the issue of the correct amount of back pay

  and front pay to be awarded to Fresquez.” Id. at 446. In doing so, the district court

  “instructed the parties to not reduce Fresquez’s back pay by the amount Fresquez

  received in unemployment benefits,” “to omit any health insurance payments from the

  back pay calculation for failure to prove the amount spent due to lack of health

  insurance,” “to calculate Fresquez’s estimated but-for wages using the method of expert

  witness Jeffrey Opp,” “to calculate the relative loss in health benefits using a multiplier,”

  and to “include prejudgment interest using a fixed rate of 5.54%, compounded monthly

  and according to a formula approved by the Tenth Circuit.” Id., Vol. III at 666 (footnote

  omitted).

         On December 17, 2019, the district court issued an order awarding Fresquez “a

  total tax-adjusted award of back pay, front pay, and prejudgment interest through

  December 17, 2019 of $696,173.” Id. at 681 (emphasis omitted).




                                               75
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022      Page: 76



         3) Failure to distinguish between front pay and damages for loss of future
            earnings capacity

         BNSF begins its challenge to the district court’s front pay award by arguing that

  the district court committed an error of law when it failed to distinguish between front

  pay and damages for loss of future earnings capacity. According to BNSF, the district

  court’s award was actually for loss of future earnings capacity rather than front pay in

  lieu of reinstatement.

         We recently held, in the context of a Title VII case, that damages for lost future

  earnings are economic rather than equitable in nature. See Jensen v. West Jordan City,

  968 F.3d 1187, 1199–1200 (10th Cir. 2020).13 Notably, however, we have never

  addressed the difference between front pay in lieu of reinstatement and damages for loss

  of future earnings capacity.

         An excellent discussion of this difference is contained in the Seventh Circuit’s

  decision in Williams v. Pharmacia, Inc., 137 F.3d 944, 953 (7th Cir. 1998). In that case,

  the Seventh Circuit reviewed a district “court’s decision to award both front pay and . . .

  lost future earnings as damages” to a plaintiff who had alleged under Title VII and the

  Equal Pay Act that defendant, her former employer, had “refused to promote her” “on the

  basis of her sex” and subsequently “fired her after she complained that the company paid




         13
            In Jensen, the plaintiff, a former police officer, effectively claimed reputational
  damage caused by defendants wrongfully prosecuting him for criminal activity, and he
  asserted that this reputational damage would prevent him from ever obtaining another
  position as a police officer.
                                                76
Appellate Case: 21-1118      Document: 010110766978         Date Filed: 11/10/2022      Page: 77



  men in her position more than it paid women.” Id. at 946. The defendant-employer

  argued on appeal “that the front pay award and the lost future earnings award [we]re

  duplicative and therefore overcompensatory.” Id. at 953. In addressing and rejecting this

  argument, the Seventh Circuit noted that “the two awards compensate the plaintiff for

  different injuries.” Id. “Front pay,” the Seventh Circuit noted, “compensated [plaintiff]

  for the immediate effects of [defendant’s] unlawful termination of her employment” and

  “approximated the benefit [plaintiff] would have received had she been able to return to

  her old job.” Id. The Seventh Circuit in turn noted that “[t]he lost future earnings award,

  in contrast, compensate[d] [plaintiff] for a lifetime of diminished earnings resulting from

  the reputational harms she suffered as a result of [defendant’s] discrimination.” Id.

  Thus, the Seventh Circuit noted, “[e]ven if reinstatement had been feasible in this case,

  [plaintiff] would still have been entitled to compensation for her lost future earnings.” Id.

  The court explained that “[a] reinstated employee whose reputation and future prospects

  have been damaged may be effectively locked in to his or her current employer” and

  “cannot change jobs readily to pursue higher wages and is more likely to remain

  unemployed if the current employer goes out of business or subsequently terminates the

  employee for legitimate reasons.” Id. “These effects of discrimination,” the court noted,

  “diminish the employee’s lifetime expected earnings.” Id. The Seventh Circuit therefore

  held that “there [wa]s no overlap between the lost future earnings award and the front pay

  award.” Id.



                                               77
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022     Page: 78



         Applying these definitions to the facts of our case, it is apparent that Fresquez has

  never sought, and the district court did not award him, damages for loss of future

  earnings capacity. As previously discussed, Fresquez’s complaint requested

  reinstatement to his position with BNSF, and he persisted with that request through the

  time of trial. Once it became apparent that reinstatement was not possible, however,

  Fresquez then moved for an award of front pay in lieu of reinstatement. Notably,

  Fresquez has never alleged nor attempted to prove that BNSF’s retaliatory conduct in

  discharging him from his employment damaged his reputation or future prospects of

  employment with other employers, as would be necessary for him to obtain a damages

  award for loss of future earnings capacity.

         Most importantly, the district court’s front pay award is entirely consistent with

  the definitions outlined by the Seventh Circuit in Williams. The district court’s award

  compensated Fresquez “for the immediate effects of [BNSF’s] unlawful termination of

  [his] employment” and “approximated the benefit [Fresquez] would have received had

  [he] been able to return to [his] old job.” Id. Although BNSF complains that Opp

  referred in his report to “future lost earnings,” Aplt. App., Vol. II at 388, Opp’s

  calculations in that regard were based upon the differences between the amounts

  Fresquez would have earned had he been reinstated to his position at BNSF and the

  amounts that Opp calculated Fresquez could have earned in a non-BNSF position.

  Notably, it appears to be undisputed that Fresquez’s earning potential at BNSF was

  higher than at any other non-BNSF position he could reasonably obtain. Indeed, because

                                                78
Appellate Case: 21-1118       Document: 010110766978          Date Filed: 11/10/2022      Page: 79



  BNSF is a unique employer, Fresquez’s BNSF position and the skills he gained while

  working in that position cannot be replicated outside of BNSF. Therefore, Fresquez was

  left to find analogous positions with non-railroad employers, and he ended up taking

  positions as a building inspector.

         Thus, in sum, the district court correctly awarded Fresquez front pay in lieu of

  reinstatement and did not, as BNSF suggests, actually award him damages for loss of

  future earnings capacity.

         4) The amount of the front pay award

         As part of its challenge to the district court’s award of front pay, BNSF also argues

  that the district court abused its discretion by awarding an amount of front pay larger than

  the district court’s equitable jurisdiction and the record permitted. Focusing first on what

  it describes as the district court’s equitable jurisdiction, BNSF asserts that there is a

  traditional limitation on equity practice that prohibits enforcement of what amounts to a

  penalty. BNSF in turn argues that “[t]he front pay award here is ‘in the nature of a

  penalty.’” Aplt. Br. at 63. BNSF asserts that “[a]n employer makes no ‘profit’ from

  discharging an employee, who usually must be replaced, meaning that an award of wages

  to the discharged employee requires the employer effectively to pay double for one

  employee’s services.” Id. BNSF further argues that “[t]he reasons given by the district

  court to justify ten years of front pay instead amount to punishing BNSF for being a good

  employer that pays good wages, provides valuable benefits, teaches useful skills, and

  offers good working conditions, including comparative job security, providing valued

                                                79
Appellate Case: 21-1118      Document: 010110766978           Date Filed: 11/10/2022      Page: 80



  employment in communities where equivalent work is hard to come by.” Id. “Those

  circumstances,” BNSF argues, “are not ‘individualized’ to Fresquez” and instead

  “describe the experiences of the vast majority of BNSF’s over 42,000 employees.” Id. at

  64. “Awarding front pay on the basis adopted by the district court,” BNSF argues, i.e.,

  “the desirable working conditions . . . BNSF offers[,] thus penalizes the company for

  being a good employer, contrary to one of the absolute prohibitions of ‘traditional equity

  practice.’” Id. In sum, BNSF argues that “[t]he front pay award to Fresquez was an

  ‘instrument of punishment’” because “it calibrated the payment amount to the

  attractiveness of the economic terms and conditions of employment offered by BNSF.”

  Id. at 65.

         We reject BNSF’s arguments. The record on appeal makes quite clear that the

  district court’s front pay award to Fresquez was not intended to penalize BNSF for its

  conduct (the jury’s punitive damages award covered that objective), but rather to

  compensate Fresquez for the immediate effects of BNSF’s unlawful termination of his

  employment by approximating the salary and benefits Fresquez would have received had

  he been reinstated and then worked for BNSF for approximately ten years. Although

  BNSF complains that the district court effectively punished it for the “desirable working

  conditions” and benefits that it offers to all of its employees, the record refutes that point.

  Aplt. Br. at 64. The record, to be sure, confirms that the wages and benefits paid by

  BNSF to its employees in the Denver area are higher than analogous non-railroad

  positions available to those employees. That higher pay, however, appears to be

                                                80
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022       Page: 81



  attributable, in part, to the fact that BNSF’s non-management employees are union

  members who benefit from a collective bargaining agreement between BNSF and their

  union. The record on appeal also establishes that BNSF earned a profit of approximately

  $4 billion dollars in 2016 and, based at least in part on those profits, made a reasoned and

  reasonable decision regarding how much to pay its union employees.

         BNSF also fails to mention that the Ninth Circuit recently affirmed a similar, yet

  more substantial front pay award to another BNSF employee who was wrongfully

  terminated in retaliation for reporting a work-related injury. In that case, the plaintiff,

  who like Fresquez presented expert testimony from Opps, was awarded “$1,407,978 for

  lost wages and benefits in the future, reduced to present value . . . , for BNSF’s violation

  of the FRSA.” Wooten v. BNSF Ry. Co., 387 F. Supp. 3d 1078, 1100 (D. Mont. 2019),

  aff’d, 819 F. App’x 483 (9th Cir. 2020). Unlike in Fresquez’s case, the award in Wooten

  was intended to cover the remainder of the plaintiff’s career. Id. at 1102 (noting that

  Wooten expressed an “intent of working for BNSF until retiring between the ages of 60

  and 67”). The district court noted in support of the front pay award that “BNSF is one of

  the best-paying jobs available to individuals with limited education in Kalispell,

  Montana, and Wooten loved the job and had ambitions within the company.” Id.

  Although BNSF argued on appeal that the district court abused its discretion in awarding

  the plaintiff front pay, the Ninth Circuit rejected that argument:

                Upon careful review, we conclude that the front pay award, although
         for an extended period, does not constitute an abuse of discretion based on
         the highly unusual, fact specific record before the court. Wooten had a

                                                81
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022        Page: 82



         limited education and was from a small railroad town. He came from a
         railroad family—his grandfather retired from the railroad—and worked at
         one of the best paying jobs in the area. Notably, Wooten acquired at BNSF
         a specific set of skills that were related only to the transportation industry.
         After being dismissed in violation of the FRSA, Wooten was faced with an
         essentially non-existent job market for comparable paying jobs.

                 Indeed, BNSF’s own expert confirmed that the job market was highly
         unusual. The company’s vocational expert testified that Wooten had a highly
         specialized set of skills derived from his work at BNSF; that the most he
         could make working at another railroad would be $60,000 (compared to the
         approximately $100,000 he had been making at BNSF); that it was unclear
         whether another railroad would even be willing to hire him; and that his
         insurance job was probably the best-paying job he could otherwise hope to
         get. What’s more, it appears that the seniority Wooten had acquired at BNSF
         ensured that he would actually get put on jobs with that employer, while his
         lack of seniority at any other railroad might have rendered him unable to earn
         a full-time salary. BNSF did not show that Wooten would be able to find a
         comparable job at any point over his expected working career. Moreover,
         given the salary Wooten earned at BNSF and the benefits associated with the
         seniority that he enjoyed, Wooten would not have had any economically
         rational reason to ever leave BNSF, making it far from speculative to find
         that he would have stayed at the company until his retirement.

                In the vast majority of cases, a plaintiff will be able to find a
         comparable job within a few years, and for that reason, only a few years of
         front pay will be sufficient to bridge the gap in earnings. But this is not a
         typical situation. The district court’s findings supporting the front pay award
         were not clearly erroneous, and the award was not an abuse of discretion.

  Wooten, 819 F. App’x at 487. In our view, essentially the same analysis applies to

  Fresquez’s case.

         BNSF also argues that the district court abused its discretion in setting the end date

  for the front pay award because, although the district court correctly “stated the standard

  for ending front-pay eligibility as the plaintiff finding a job ‘comparable or superior’ to

  the former employment, its analysis shows that in the court’s view only another railroad

                                               82
Appellate Case: 21-1118      Document: 010110766978          Date Filed: 11/10/2022       Page: 83



  job could qualify.” Aplt. Br. at 67 (citation omitted). Further, BNSF argues that the

  district court “erred by treating it as established that Fresquez could never work again in

  railroading.” Id. BNSF argues, however, that Fresquez’s own actions and testimony

  establish that he made no efforts to obtain another railroad job and, instead, “considered

  the three building-inspector jobs he obtained ‘substantially equivalent’ to or even

  preferable . . . to returning to railroad work.” Id. at 68. Thus, BNSF argues, “[t]he

  district court therefore abused its discretion by finding that the proper end date of the

  front-pay award to Fresquez extended far beyond the date on which he took what was to

  him ‘substantially equivalent’ employment.” Id. at 69.

         BNSF failed, however, to present this same argument to the district court. In its

  response to Fresquez’s motion for back and front pay, BNSF argued, in pertinent part,

  that Fresquez had failed to make sufficient efforts to find other employment and thus

  remained unemployed for certain periods of time between May 2016 and October 2017.

  According to BNSF, Fresquez “should have been able to find full-time work in his

  chosen field of building inspection within one to two months of his termination,” and that

  the “median wage for construction and building inspection in the Denver metropolitan

  area [was] $66,410.” Aplt. App., Vol. II at 386. But BNSF did not argue in that

  response, as it does now in its appeal, that Fresquez considered building inspection

  positions to be substantially equivalent employment and, for that reason, that no front pay

  should be awarded. We therefore conclude that BNSF has waived this argument. See



                                               83
Appellate Case: 21-1118      Document: 010110766978        Date Filed: 11/10/2022   Page: 84



  Little v. Budd Co., 955 F.3d 816, 821 (10th Cir. 2020) (“[A]bsent extraordinary

  circumstances, arguments raised for the first time on appeal are waived”).

                          IV. Affirmance of judgment of district court

        The judgment of the district court is AFFIRMED.




                                              84